Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 1 of 58 Page ID #:12




                          EXHIBIT A
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 2 of 58 Page ID #:13

                                                                             Service of Process
                                                                             Transmittal
                                                                             02/12/2019
                                                                             CT Log Number 534913898
     TO:     James Beyer
             Infosys Limited
             2300 Cabot Dr Ste 250
             Lisle, IL 60532-4619

     RE:     Process Served in California

     FOR:    Infosys Technologies Limited (Former Name) (Domestic State: IN)
             Infosys Limited (True Name)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                 EUGENE HARRISON, PLTF. vs. INFOSYS TECHNOLOGIES LIMITED, ETC., AND DOES 1 to
                                      30, DFTS.
     DOCUMENT(S) SERVED:              SUMMONS, COVER SHEET, COMPLAINT, EXHIBIT, ORDER(S), ATTACHMENT(S)
     COURT/AGENCY:                    Los Angeles County - Superior Court, CA
                                      Case # 18STCV05278
     NATURE OF ACTION:                Employee Litigation - Discrimination
     ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:        By Process Server on 02/12/2019 at 13:07
     JURISDICTION SERVED :            California
     APPEARANCE OR ANSWER DUE:        WITHIN 30 CALENDAR DAYS AFTER THIS SUMMONS
     ATTORNEY(S) / SENDER(S):         DAVID FELDMAN
                                      LAW OFFICE OF bAVID FELDMAN
                                      100 Wilshire Blvd., Suite 700
                                      Santa Monica, CA 90401
                                      310-578-7171
     ACTION ITEMS:                    CT has retained the current log, Retain Date: 02/13/2019, Expected Purge Date:
                                      02/18/2019

                                      Image SOP

                                      Email Notification, James Beyer james.beyer01@infosys.com

                                      Email Notification, Kristina Kendall kristy.kendall@FaegreBD.com

                                      Email Notification, Rozlyn Fulgoni-Britton rozlyn.f@infosys.com

                                      Email Notification, SARAH CALDWELL BRESLIN sarah.breslin@infosys.com

     SIGNED:                          C T Corporation System
     ADDRESS:                         818 West Seventh Street
                                      Los Angeles, CA 90017
     TELEPHONE:                       213-337-4615




                                                                             Page 1 of 1 / VN
                                                                             Information displayed on this transmittal is for CT
                                                                             Corporation's record keeping purposes only and is provided to
                                                                             the recipient for quick reference. This information does not
                                                                             constitute a legal opinion as to the nature of action, the
                                                                             amount of damages, the answer date, or any information
                                                                             contained in the documents themselves. Recipient is
                                                                             responsible for interpreting said documents and for taking
                                                                             appropriate action. Signatures on certified mail receipts
                                                                             confirm receipt of package only, not contents.
                                                                                                                    Exhibit A
                                                                                                                     Page 12
                                     It
          Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 3 of 58 Page ID #:14
                                                                                          oYcopy
                                                                                          \
                                                                                               6'




                                             SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                         (SOLO PARA 050 DE LA coRT
                                      (CITA CION JUDICIAL)
     NOTICE TO DEFENDANT:                                                                                 C WORMED COPY
                                                                                                               OF ORIGINAL FILED
       V!SOAL DEMANDADO):
 A    fosys1chnoIogies Limited, a Corporation Doing Business in
     California, and DÔEfl to 30, inclusive.
                                                                                                             Los Angeles Sunerlor Court


                                                                                                                  NOV 16 2018
     YOU ARE BEING SUED BY PLAINTIFF:                                                                She B. CBJt% bxecuflve Olflcer/clerk
     (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                      y 8haunya Botdoii, Deputy
     Eugene Harrison

      NOTICE You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
      below.
         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
      served on the plaintiff. A letter or phone call will not protect you. Your written response must be In proper legal form If you want the court to hear your
      case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
U.    Online Self-Help center (www.co urtlnfo.ca.gov/seifhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
      the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
      may be taken without further warning from the court.
00       There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
      referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
      these nonprofit groups at the California Legal Services Web site (www.iawheipca/ifornia.org), the California Courts Online Self-Help Center
      (www.coufllnfo.ca.gov/salfh&p), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived foes and
      costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
      jAWSO/ Lo hen domandado. Si no responde den/rn do 30 dies. Is cotte puede decldir an so contra sin escuchar so versiOn. Lea Is informaciOn a
     contintiaciOn.
       Tiene 30 DIM DE CALENDAR/C despuds de qua to antis goon eats cl/ac/On y pa poles legs/es pars presenter una respuesta per escilto an asia
     cotta y hater qua so en/rogue una copia of demendante. Una carts o une Ilemeda fe/afonica no to protegen. So respuesta pot esctho Ilene quo ester
     on fomwto i6 gal con'octo s/ doses qua prncesen so case an Is cotta. Es pos/ble quo hays on form ularlo quo us/ed pueda user pars so respuesta.
     Pueda enconlrar estos formu/arios do is cotta y noes informaclén an a/ Centro do Ayods do las Cot/es do California (www.sucorte.ca.gov ), an is
     bibiioteca do /eyes de su condado a on Is corte quo !e quails mâs cerca. Si no puede pagar Is cuote do presentaciOn, pida of secrelarlo do Is earle
     quo to dé un form u/ado do oxonclon de pago do cuotas. SI no presents so respuesta a tiempo, puede pert/er a/ caso per incurnplimtonto yla carte Ie
     podre quitar so sue/do, cl/nero yb/ones sin noas silver/ends.
       Hay a/rca requisites /agates. Es recornendab/e quo flame a on abogado inmedistarnente. S/no conoce a on abogedo, puede ilemar a on sent/cia do
     rern!siOn a abogedos. S/no puede pager a on abogado, as pasi/3/e qua cunlpla con /os requisites pare obtener sew/c/os legs/es gretu/tos do on
     programs do set-v/c/os legatos sin fines do/oem. Puede encontrer estos grupos sin fines do loom on of s/I/o web de California Legal Services,
       rww.lawhaipcallfornia.org), on a/ Centro do Ayuda do /as Car/es do California, %vww.sucorte.ca.gov) o pon/tndose an contacto con Ia cofle a of
     coleglo do abogados locales. A VISO: Par lay, is cotta none darecho a raciamar las coo/as y los costos exentos per Imponer on gravamen sabre
     cua/quler recupereciOn do $10,000 6 mds do valor red bide median/a on acuert/o 0 one concesión do arbitraJe an on caso dedoreciiociv!i. Tione qua
     pager of gravamen do to cotta antes do qua Is code pueda desechar 0/ caso.
     The name and address of the court Is:                                                                    jcAsc NUMBER:
                                                                                                              J(1OtOd&t&SO)
     (El nombreydireqciOn do is code as):
                                                                                                              L
                                                                                                                                  OCT
                                                                                                                               £ tt7 U '.1    ('Vflc ' -
                                                                                                                                                 UJ Cd
                                                                                                                                                         It
     California Superior Court, County of Los Angeles
     lii N. Hill Street, Los Angeles, CA 90012
     The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
     (El nombre, Is direcclOn ye! nUmero do telOfono del abogado del domandante, o dol demandante quo no Ilene abogado, as):
     Law Office of David Feldman, 100 Wilshire Btvd)asuite 700, Santa Monica, CA 90401 310-578-7171
                                       NOV 1 6 2018                                                           ,1AUNYA8OLDEN                              ,Deputy
     DATE:                                                                          Clerk,

           ,roof of service of this summons, use Prool of service OT summons trorm ru-uIu).)
            prvebe do en/rage de esta citatiOn use of formuierlo Proof of Service of Summons, (POS-010
                                           NOTICE TO THE PERSON SERVED: You are served
                                                EZJas an Individual defendant.
                                             = as the person sued under the fictitious name of (specify):


                                           3,   C     on behalf of (specify):

                                                under:           CCP 416.10 (corporation)                                CCP 416.80 (minor)
                                                         C       CCP 416.20 (defunct corporation)                 i:J    CCP 416.70 (conservatee)
                                                                                                                         CCP 416.90 (authorized person)
                                                            J    CCP 416.40 (association or pthtnership)

                                                         L._.Jother (specify):
                                           4.   LIJ   by personal delivery on (date):

                                                                             SUMMONS                                                 Code otcMlProcodure its 4l2.20, 468
                ,uncfl of Cailemio                                                                                                                  vn.w.eoiaflnfo.ca.gov
                tRay. July 1. 20091

                                                                                                                                               Exhibit A
                                                                                                                                                Page 13
                                                               ii., Page 4 of 58 Page ID #:15
            Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19                       r RR fl4 fl             ( D\#"
                                              State Sal awn end address):
                                                                                                           Illa _$. COURT USE ONLY
                PARTY WITHOUT ATTORNEY
                _________
      ATTORNEY OR             _________(Nanje _________     ______
       Law Offices of David Feldman, SO N,#167      79
       100 Wilshire Blvd., Suite 700                                                                                  M11COPY
                                                                                                                 cOJjROR4ALtW
       Santa Monica, CA 90401                   '
                                                                                                                                            Court
                                                                                                                     Los Angeles Sunetiot
              TELEPHONENO,:  310-578-7171                       FA)(NO.:   310-578-7731
      ATTORNEY FOR       (Name): Eugene Harrison                                                                         NOV 16 2016
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los             Angeles
         STREET ADDRESS: 111 North Hil IStreet                                                                   torn A. Gaiter, txeCUW0 titficer!clofl'
                                                                                                             S
         t.tAILINQADORE5S          111
                               North Hill Street                                                                                            CROW
        CflY AND ZIP CODE: Los Anueles 90012                                                                        By ShSUflaB00f.
               BRANCH NAME:        Stanley'Mosk
       CASE NAME:
       Eugene Harrison v. tnfosys Technolpis Limited. et a.                                                         CASE NUMBER:
          CIVIL CASE COVER SHEET                        I         Complex Case Designation
     RI     Unlimited                 EJ
                                       Limited           I
                                                               LI     Counter        El         Joinder           1881 CV 0 5 2? g
            (Amount                    (Amount           I                                                           JuD:
            demanded                   demanded    Is        Filed   with first  appearance       by defendant
                                                                                                                      DEPT:
            exceeds $25,000)           $25,000 or less)  I        (Cal. Rules of Court, rule 3.402)
                                                                                                            on  page   2).
                                           Items 1-6 below must be Completed (see Instructions
     ii.Check one box below for the case type that best describes this Case:
                                                                                                             Provisionally Complex Civil Litigation
         Auto Tort                                         Contract
                                                                                                             (Cal. Rules of Court, rules 3.400-3.403)
II
           El  Auto (22)                                     El    Breach    of contractMarra    nty (06)
               Uninsured motorist (46)                       El    Rule 3.740 collections (09)           El         Antitrust/Trade regulation (03)
        Other P1/PD/WD (Personal Injury/Property             El     Quiet collections (09)               El         Construction defect (10)
        Damage/Wrongful Death) Tort                                Insurance coverage (18)               El         Mass   tort (40)
           El  Asbestos (04)                                   El   Other contract (37)                  El         Securities   litigation (28)
           El  Product liability (24)                      Real Property                                 El         EnvIronmenta      vroxic tort (30)
               Medical malpractice    (45)                     El  Eminent    domain/invers    e         El         Insurance    coverage    claims arising from the
                                                                                                                    above listed provisionally complex case
                                                                    condemnation      (14)
           El  Other PIIPDMD      (23)                                                                              types (41)
         Non-PIIPDIWD (Other) Tort                             El   Wrongful eviction (33)
                                                                                                             Enforcement of Judgment
           El  Business tort/unfair business practice (07)     El   Other real property (26)
           [El Civil rights (08)                           Unlawful Detalnor                             El         Enforcement of judgment (20)

           EEJ Defamation (13)                                 IEJ  Commercial (31)                           Miscellaneous Civil Complaint
           [i   Fraud (16)                                     El   Residential   (32)                   El         RICO (27)
                Intellectual property (19)                     El   Drugs   (38)                         El          Other complaint (not spec/fled above) (42)
                                                                      Review
           El   Professional negligence (25)                Judicial                                          Miscellaneous Civil Petition
           El   Other non-Pl/PDIWD tort (35)                   El   Asset  forfeiture   (05)             El          Partnership and corporate governance (21)
         Em loyment                                            El   Petition  to: arbitration  award   (11)
                                                                                                         El          Other  petition (not specified above) (43)
           H
           V    Wrongful termination (36)                      El
                                                               FT
                                                                    Writ of mandate (02)
                                                                    Other ludiclal review (39)
      2. This case           L...J
                               is         LKJ
                                            Is not    complex under    rule 3.400 of the California Rules of Court. if the case is complex, mark the
          factors requiring exceptional judicial    managemen    t:
               El   Large number of separately represented parties                  El
                                                                                   d.        Large number of witnesses

               El   Extensive motion practice raising difficult or novel            El
                                                                                   e.        Coordination with related actions pending in one or more courts
                    Issues that will be time-consuming to resolve                            in other counties, state, or countries, or in a federaicourt
               El   Substantial amount of documentary evidence                     EJ
                                                                                   I.        Substantial    postjudgment judicial supervision

      3. Remedies sought (check all that apply):         a.E
                                                           monetary             b. III nonmonetary; declaratory or injunctive relief            c.   RIpunitive
      4. Number    of causes of action (spec11y9:  Ten  Causes    of Action: disahiitv And race discrimination
      5. This case            El is L?JIs not a  class action suit.
                                                                                             may use form CM-015.)
                                                                                                                                                 -




      6. If there are any known related cases, file and serve a notice of related case. (You
       Date: Nov iS 901R
       David Feldman

                                                                                                                         claims cases or cases filed
           • Plaintiff must file this cover sheet with the first paper flied in the action or próceedlng (except small
              under the Probate Code,     Family Code,   or Welfare  and   Institutions Code). (Cat. Rules of Court, rule 3.220.) Failure to file may result
              in sanctions.
           • File this cover sheet in addition to any cover sheet required by local court rule.
                                                                                                                              of this cover sheet on all
           • if this case is complex under rule 3.400 at seq. of the California Rules of Court, you must serve a copy
              other parties to the action or proceedIng.
                                                                                                                            statistical purposes only.
           • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for

       Fomi Adopted (or Mandatory I)                           CIVIL CASE COVER SHEET                                       Cal.
         Judicial ccuncli or california
         CM.010 (Rev. July 1. 20071

                                                                                                                                             Exhibit A
                                                                                                                                              Page 14
            Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 5 of 58 Page ID #:16
                                                                                                                      Co
                                                                                                                    CASE Nu4O9
   SHORT TITLEEugene Harrison v. infosys Technologies Limited                                                   I


                                CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                 (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                This form Is required pursuant to Local Rule 2.3 In all new civil case filings In the Los Angeles Superior Court.



       Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                     Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


        Step 2: In Column B, check the box for the type of action that best describes the nature of the case.
LL
>- Step 3: In Column C, circle the number which explains the reason for the court filing locatioh you have
0          chosen.

                                              Applicable Reasons for Choosing Court Filing Location (Column C)

                                                                                                       Location where petitioner resides.
  i. class actions must be flied In the Stanley Mosk Courthouse, Central District.
                                                                                                       Location wherein defendant/respondent functions wholly.
     Permissive filing in Central district.
                                                                                                       Location where one or more of the parties reside.
     Location where cause of action arose.
                                                                                                      Location of Labor Commissioner Office.
     Mandatory personal injury filing in North District.
                                                                                                      Mandatory filing location (Hub cases unlawful Oetalner, limited
                                                                                                                                             -


     Location where performance required or defendant resides.                                     non-collection, limited collection, or personal injury).

     Location of property or permanently garaged vehicle.



                                                                      :\.:s                :. :    *      B;            3S!                                       ,C4
                      c:v?kA. •kt.•                                                                                            ?       C%'
                      Civil Cése Coçr 5h4t'
                                            14
                                                                         3           .F'             4ie of dUon
                                                                                                  ç (ChecWlyone'r
                                                                                                                                                 -
                                                                                                                                                     ,.    4ppiicable ResX
                                                                                                                                                            4 5ee Stefrfaebbve
                    :y Ctegor'No               t
                                                      F01 A7100 Motor Vehicle Personal Injury/Property DamageMrongfui Death                                1, 4, 11
                                Auto (22)
       ot
                                                               A71 1.0 Personal Injury/Property Damage/Wrongful Death Uninsured Motorist                   1. 4, 11
      'CI—              Uninsured Motorist (46)            J                                                                     -




                             Asbestos (04)
                                                      (]       A6070 Asbestot Property Damage
                                                               A7221 Asbestos Personal Injury/Wrongful Death
                                                                                 -




       0.                                                      A7260 Product Liability (not asbestos or toxic/environmental)                                1, 4, 11
                         Product Liability (24)
                                                                                                                                                            1, 4. 11
                                                               A7210 Medical Malpractice. Physicians & Surgeons
                       Medical Malpractice (45)                                                                                                             1, 4, 11
                                                      Ij A7240         Oilier Professional Health Care Malpractice

                                                               A7250 Premises Liability (e.g., slip and fail)                                               1 4 11
       CL                    Dither Persona l
                                                               A7230 Intentional Bodily Injury/Property DamegeWronful Death (e.g.,                               11
                             Injury Property
                                                                     assault, vandalism, etc.)
                           Damage Wrongful                                                                                                                  1, 4, 11
                             Death (23)                        A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                            1,4, 11
                                                       OR A7220 Other Personal Injury/Property DamageNvrongfui Death




                                                      CIVIL CASE COVER SHEET ADDENDUM                                                                     Local Rule 2.3
      LACIV 109 (Rev 2/16)
                                                         AND STATEMENT OF LOCATION                                                                          Page 1ot 4
      LASC Approved 03-04
                                                                                                                                                           Exhibit A
                                                                                                                                                            Page 15
         Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 6 of 58 Page ID #:17
SHORT TIRE:   Eugene Harrison v. Infosys Technologies Limited                                        CASE NUMBER




              t      Civil Case Cover Sheet                                          'Type of Action t-'                           '    Reasons 'See Stdp 3
                           CaeoryNo'4t
                                                           3O4
                                                                                   tChck,gn nnPL~ic        6       $4
                                                                                                                               4%       flSAbe4r

                       Business Tort (07)               A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3


                        Civil Rights (08)               A6005 Civil Rights/Discrimination                                                1,2,3


                        Defamation (13)           FDJ A6010 Defamation (slander/libel)                                                   1,2,3


  :'''                     Fraud (16)             01 A6013 Fraud (no contract)                                                           1,2,3

  U                                                     A6017 Legal Malpractice                                                          1,2,3
                  Professional Negligence (25)
                                                        A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3

  z C3
                           Other (35)               ]   A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


                   Wrongful Termination (36)            A6037 Wrongful Termination                                                       1,2,3

    E
                                                        A6024 Other Employment Complaint Case                                              2, 3
                    Other Employment (15)
    E                                                   A6109 Labor Commissioner Appeals                                                 10


                                                        A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful         2,5
                                                              eviction)
                  Breach of Contract! Warranty                                                                                             5
                                                        A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                         (not insurance)                                                                                                 1, 2, 5
                                                        A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                         1, 2, 5
                                                        A6026 Other Breach of Contract/Warranty (not fraud or negligence)

    t                                                   A8002 Collections Case-Setter Plaintiff                                          5, 6, 11
    12
     0                  Collections (09)
     g                                                  A6012 Other Promissory Note/Collections case                                     5, 11
                                                        A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                      6, 11
                                                               Purchased on or after January 1, 2014)

                    Insurance Coverage (18)       01 A6015 Insurance Coverage (not complex)                                              1,2,5,8


                                                        A6009 Contractual Fraud                                                          1,2,3,5

                      Other contract (37)         M A6031 Tortious Interference                                                          1, 2, 3, 5

                                                        A6027 Other Contract Dispute(not breachlinsurance/fraud/negligence)              1,2,3,6,9

                    EmnentDainliv:rse                   A7300 Eminent Domain/Condemnation              Number of parcels_______          2,6
                     Condemnation (14)

                     Wrongful Eviction (33)         j A6023 Wrongful Eviction Case                                                       2.6


                                                        A6018 Mortgage Foreclosure                                                       2,6

                    Other Real Property (26)            A6032 Quiet Title      -


                                                    j A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)       2,6

                  Unlawful Detainer-Commercial          A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)                   11

                  Unlawful Detainer-Residential                                                                                          6, 11
                                                        A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)

    73                Unlawful Detalner-                A6020FUnlawfuI Detainer-Post-Foreclosure                                         2,6,11
                     Post-Fo closure (34)

                  Unlawful Detainer-Drugs (38)          A6022 Unlawful Detainer-Drugs                                                    2,6, 11



 LAICIV 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                                      Local Rule 2.3

 LASC Approved 03-04                                 AND STATEMENT OF LOCATION                                                       Exhibit
                                                                                                                                       Page A2of4
                                                                                                                                      Page 16
         Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 7 of 58 Page ID #:18

SHORT TITLE: Eugene Harrison v. Infosys Technologies Limited                                        CASE NUMBER




              YrClvil case Cover Sheet                                   t* t-Jype of Action,                              Reasons See Step 3
                      Cdj4ry                                        ;fF(heck oi1y &e)                                    ¶s   t$Ate *&4

                   Asset Forfeiture (05)                A6108 Asset Forfeiture Case                                            2,3,6


               Petition re Arbitration (11)             A6115 Petition to Compel/ConfurmNacate Arbitration                     2,5


                                                        A6151 Writ Administrative Mandamus                                     2,8
   &                                                                -




                   Writ of Mandate (02)                 A6152 Writ Mandamus on Limited Court Case Matter
                                                                    -                                                          2

                                               rQ       A6153 Writ Other Limited Court Case Review
                                                                    -                                                          2


              Other Judicial Review (39)                A6150 Other Writ /Judicial Review                                      2,8


             Antitrust/Trade Regulation (03)            A6003 Antitrust/Trade Regulation                                       1.2! 8


                  Construction Defect (10)              A6007 Construction Defect                                              1.2! 3
   MY)
               Claims Involving Mass Tort               A6006 Claims Involving Mass Tort                                       1.2! 8


                  Securities Litigation (28)            A6035 Securities Litigation Case                                       1,2,8

                         Toxic Tort                                                                                                2, 3, 8
                                                    '   A6036 Toxic Tort/Environmental
   .9                Environmental (30)

    2
   0.
              Insurance Coverage Claims                 A6014 Insurance Coverage/Subrogation (complex case only)               1,2,5.8
               from Complex Case (41)

                                                        A6141 Sister State Judgment                                                5,11

  ——                                                    A6160 Abstract of Judgment                                             2.6
  cc
                                                        A6107 Confession of Judgment (non-domestic relations)                  2.9
  E E                   Enforcement
       -Z'            of Judgment (20)         03 A6140 Administrative Agency Award (not unpaid taxes)                         2,8
                                                        A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax         2,8
       '8
                                                        A6112 Other Enforcement of Judgment Case                               2, 8, 9


                         RICO (27)                      A6033 Racketeering (RICO) Case                                         1,2,8

        C
                                                        A6030 Declaratory Relief Only                                          1, 2, 8
        0,
                                                                                                                               2,8
                    Other ComplaintsE3A6040 Injunctive Relief Only (not domestic/harassment)
  a            (Not Specified Above) (42) A6011 Other Commercial Complaint Case (non-tort/non-complex)                         1, 2, 8
       U                                                A6000 Other Civil Complaint (non-tort/non-complex)                         2, 8

                  Partnership Corporation               A6113 Partnership and Corporate Governance Case                        2.8
                      Governance (21)

                                                        A6121 Civil Harassment                                                     3,9

                                               [        A6123 Workplace Harassment                                             2,3,9

                                                        A6124 Elder/DependentAdult Abuse Case                                  2,3,9
  .5                Other Petitions (Not
                   Specified Above) (43)                A6190 Election Contest                                                 2
       '6     '                                         A6110 Petition for Change of Name/Change of Gender                     2,7
                                                        A6170 Petition for Relief from Late Claim Law                          2, 3, 8
                                                        A6100 Other Civil Petition                                             2,9




 LAC1V109 (Rev 2i16)                           CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3

'LASC Approved 03-04                              AND STATEMENT OF LOCATION                                                  Exhibit A
                                                                                                                               Page 3of4
                                                                                                                              Page 17
           Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 8 of 58 Page ID #:19
 SHORT TITLE:                                                                          CASE NUMBER
                Eugene Harrison v. Infosys Technologies Limited



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                    ADDRESS:
   REASON:                                                          Los Angeles, CA 90012
                                                9j10411.



   CITY:                                   STATE:    IZIP CODE:
   Los Angeles                             CA        190012


Step 5: Certification of Assignment: l certify that this case is properly filed in the                     Central                 District of
            the Superior Court of California, County of Los Angeles (Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: Nov 15, 2018
                                                                                    (SIGN A/RE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
            Original Complaint or Petition.
            If filing a Complaint, a completed Summons form for issuance by the Clerk.
            Civil Case Cover Sheet, Judicial Council form CM-010.
            Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
            02/16).
            Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
            A signed order appointing the Guardian ad Litem, Judicial Council form CIV-01 0, if the plaintiff or petitioner is a
            minor under 18 years of age will be required by Court in order to issue a summons.

            Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
            must be served along with the summons and complaint, or other initiating pleading in the case:




  LAdy 109 (Rev 2)16)                     CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
  LASC Approved O3-04                        AND STATEMENT OF LOCATION                                                  Exhibit  A
                                                                                                                          Page 4of4
                                                                                                                           Page 18
     Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 9 of 58 Page ID #:20
                                                               COPY

    1    DAVID FELDMAN (SBN 179679)
         LAW OFFICE OF bAVID FELDMAN                                   Los
    2    100 Wilshire Blvd., Suite 700
    3
         Santa Monica, CA 90401                                              NOV 162016
         Tel: (310)578-7171                                      Sherd R. Caner, mecuuve Uthcer/
    4    Fax: (310) 578-7731
                                                                     By Shaunyn Bolden, Oeuty
    5
       Attorney for Plaintiff
    6 EUGENE HARRISON
I   7
     8                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

    9                             FOR THE COUNTY OF LOS ANGELES

    10
    11
    12            HARRISON,                          CASEL?$T CV05278
                            Plaintiff,               PLAINTIFF'S COMPLAINT FOR
    13
                                                     DAMAGES AND DEMAND FOR JURY
    14                                               TRIAL BASED ON UPON:

    15              VS.                                   RACE DISCRIMINATION;
                                                          NATIONAL ORIGIN
    16                                                    DISCRIMINATION;
    17   INFOSYS TECHNOLOGIES LIMITED, a                   DISABILITY DISCRIMINATION;
         Corporation Doing Business in California,         DISABILITY HARASSMENT;
    18   and DOES ito 30, Inclusive,                       FAILURE TO PREVENT
                                                          DISCRIMINATION AND
    19                                                     HARASSMENT;
                             Defendants.                   FAILURE TO CORRECT AND
    20
                                                           REMEDY DISCRIMINATION AND
    21                                                     HARASSMENT;
                                                           FAILURE TO ENGAGE IN THE
    22                                                     INTERACTIVE PROCESS;
                                                           FAILURE TO ACCOMMODATE;
    23                                                     INTENTIONAL INFLICTION OF
    24                                                     EMOTIONAL DISTRESS;
                                                      — 10:WRONGFUL TERMINATION;             -




    25                                                     VIOLATION OF PUBLIC POLICY

    FM
    27

    1I
                                                   1
                                               COMPLAINT
                                                                                         Exhibit A
                                                                                          Page 19
 Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 10 of 58 Page ID #:21




            Plaintiff EUGENE HARRISON, by and through his counsel, claims and alleges

2    follows:
3
                                                 PARTIES
4
            1.      Plaintiff EUGENE HARRISON, resided in County of Los Angeles, State
5
     California, at all times relevant, is male, Caucasian, is a citizen of and was born in the Un
 6

 7   States, and is qualified and entitled to California Government Code §§ 12900 et seq. protection.

 8          2.      At all times herein mentioned, Defendant INFOSYS TECHNOLOGIE

 9   LIMITED is a Corporation doing business within the City of Long Beach, in the County of
10
     Angeles, State of California.
11
           3.      Plaintiff is ignorant of the true names and capacities—whether
12
13 corporate, associate or other—of the defendants sued herein under fictitious names Does I

14 through 30 inclusive and for that reason sues said defendants, and each of them, by

15   fictitious names. Plaintiff is informed, believes and thereupon alleges that each of the defer

16 Does 1 through 30 inclusive, is and was in some manner responsible for, had participated in
17
     contributed to the matters and things of which plaintiff complains herein, and in some fashi
18
19 has legal responsibility therefore. When plaintiff ascertains the names and capacities of

20   fictitiously named defendants Does I through 30 inclusive, Plaintiff will seek leave to amend

21   Complaint to set forth such facts.

22          4.      Plaintiff is informed, believes and thereupon alleges that each defendant is, and a
23
     all times relevant herein was, the agent of his, her or its co-defendants, and in committing th
24
     acts alleged herein, was acting within the scope of his, her or its authority as such agent, with th
25
     knowledge, permission and consent of his, her or its co-defendants.
26

27

28


                                                    Ej
                                                COMPLAINT                                             -

                                                                                                Exhibit A
                                                                                                 Page 20
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 11 of 58 Page ID #:22




                                     VENUE AND JURISDICTION

2           5.      Venue is proper under California Government Code § 12965 and/or Cal
3
     Code of Civil Procedure § 395, in that Plaintiff's injuries were incurred within this j
 4
         the actions that gave rise to Plaintiff's complaints arose within this jurisdiction.
 5
     complaint arose within this jurisdiction.
 a
 7                    EXHAUSTION OF ADMINISTRATIVE PROCEEDINGS

 8          6.      Plaintiff has exhausted his administrative remedies under the California

 9 Employment and Housing Act by filing a charge with the California Department of

10   Employment and Housing. The Department of Fair Employment and Housing issued to

11 a Notice of Case Closure/Right-to-Sue Letter dated Nov 18, 2017 made a part hereof,
12
     marked as Exhibit I to this Complaint.
13
                          FACTS COMMON TO ALL CAUSES OF ACTION
14
            7.       Eugene Harrison was employed at Infosys Technologies Limited as a
15
16 Technology Architect He worked there from 2011 to 2017. In 2016 Mr. Harrison

17 disabled from physical ailments to his back and heart. He had to miss time from work
18   of his physical disability and was criticized and demoted for it. At no time did the e'
19
     engage Mr. Harrison in the interactive process or try to accommodate him. He went on
20
     and the day he returned to work was terminated.
21

22          8.      Additionally, Mr. Harrison is a white man who was discriminated against

23   of his race. Infosys is engaged in a systematic pattern and practice of discriminating against non

24   South Asian employccs.          Mr. Harrison's experience with Infosys demonstrated th
25
     discriminatory nature of Infosys's employment practices. On several occasions Infosys gave Mr
26
     Harrison false low review ratings thereby denying him his 20% performance bonus. When h
27
     complained of his low rating it was improved somewhat, but not enough for him to obtain
28


                                                     3
                                                 COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 21
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 12 of 58 Page ID #:23




     bonus. Infosys targeted non-South Asian employees in a racial discriminatory fashion

2                their ratings and denying bonuses. Infosys discriminated against Mr. Harrison
 3
       his race and disability and retaliated against him which led to his demotion, loss of salary
4
     :ermination. He suffered and will continue to suffer both economic and non-economic losses.
 5
                                        FIRST CAUSE OF ACTION
 6

 7                                       RACE DISCRIMINATION

 8                            (Against all Defendants and all Does Defendants)

 9                    Plaintiff incorporates and realleges by reference all previous paragraphs, and
10
     a nd   every party thereof, of this Complaint, with the same force and effect as though set forth
11
     length herein.
12
                      Defendants are each an "employer" within the meaning of and subject
13

14   California Government Code Section §§ 12900 et seq., commonly referred to as the

15   Fair Employment and Housing Act ("FEHA")
16
               II.    California Government Code § 12940(a) provides in pertinent part that it is
17
     unlawful employment practice "for an employer, because of race, religious creed, color, nati
18
     origin, ancestry, physical disability, mental disability, medical condition, marital status, sex,
19

20   Dr sexual orientation of any person, to refuse to hire or employ the person or to refuse to s

21   the person for a training program leading to employment, or to bar or to discharge the pe

22   from employment or from a training program leading to employment, or to discriminate ag
23
     the person in compensation or in terms, conditions, or privileges or employment." Plai
24
     further alleges that Defendant knew of the discrimination based upon race/national origin
25
     failed to take reasonable remedial actions and thereby implicitly condoned and/or ratified
26

27   discrimination and therefore, Defendants are liable for the acts having been done, as descr




                                                 COMPLAINT
                                                                                                 Exhibit A
                                                                                                  Page 22
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 13 of 58 Page ID #:24




 I   above in this Complaint. Plaintiff further alleges that all of the illegal conduct of

2 and each of them, was done in conscious disregard of Plaintiff's rights, and Plainti
3
     terminations was the result of, inter alia, Plaintiff's race/national origin.
4
             12.        Plaintiff alleges that he was denied employment due to his race/national ori
5
     Plaintiff was denied employment because he is White and/or not Indian, Pakistani,
 6

 7                     birth or descent.

 8               13.     The discriminatory actions, based on race/national origin, of Defendants

 9   Plaintiff, including but not limited to denying Plaintiff employment, constitute
10
     discrimination based upon race/national origin in violation of the California Fair
11
     and Housing Act (FEHA), codified in California Government Code § 12940(a).
12
                 14.     The failure of Defendants to take all reasonable steps necessary to
13

14   discrimination and harassment against Plaintiff, including but not limited to terminating Plainti

15   from his employment, are all in violation of FEHA, codified in California Government Code
16
     12940(k).
'7
                 15.     As a proximate result of the acts of Defendants, and each of them, as des
18
     above, Plaintiff suffered economic damages, including lost wages and benefits and
19

20   compensatory damages in an amount to be ascertained at the time of trial.

21               16.     As a proximate result of the acts of Defendants, and each of them, as

22   above, Plaintiff has suffered physical and mental injuries and has necessarily expended sums
23
     the treatment of such injuries, alto Plaintiff's damage in an amount to be ascertained at the tii
24
     of trial.
25
                 17.     As a further proximate result of the acts of Defendants, and each of them,
26

27   alleged above, Plaintiff will necessarily continue to expend sums in the future for the

28


                                                      5
                                                  COMPLAINT                            -

                                                                                               Exhibit A
                                                                                                Page 23
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 14 of 58 Page ID #:25




 1   of the physical, emotional, and mental injuries sustained by Plaintiff as a result of

2    Defendants' acts in an amount to be ascertained at the time of trial.
3
            18.       As a further proximate result of the acts of Defendants, and each of them,
 4
     alleged above, Plaintiff has suffered humiliation, mental and physical distress, anxiety
 5
     nervousness, and has been generally damaged in an amount to be ascertained at the time of trial.
 6

 7          19.       As a direct and proximate result of the above-described acts of Defendants,

 8   each of them, Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to

 9   provisions of California Government Code § 12965(b), Plaintiff is entitled to the
10
     value of such attorney's fees and costs.
II
            20.       The above-described acts of Defendants, and each of them, were wi
12
13 intentional, and malicious and done with the intent to vex, injure and annoy Plaintiff; and

14        in conscious disregard of Plaintiff's rights, and thus, warrant the imposition of

15   and punitive damages in an amount sufficient to punish said Defendants and to deter others
16
               in similar despicable conduct.
17
                                      SECOND CAUSE OF ACTION
18
                                         RACE DISCRIMINATION
19

20                            (Against all Defendants and all Doe Defendants)

21          21.       Plaintiff incorporates and realleges by reference all previous paragraphs, and eaci

22   and every party thereof, of this Complaint, with the same force and effect as though set forth
23
     length herein.
24
            22    Defendants are each an "employer" within the meaning of and subject
25
26 California Government Code Section §§ 12900 et seq., commonly referred to as the Califor

27   Fair Employment and Housing Act ("FEl-JA").

28



                                                 COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 24
 Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 15 of 58 Page ID #:26




 I          23.     California Government Code § 12940(a) provides in pertinent part that it is

 2   unlawful employment practice "for an employer, because of race, religious creed, color, nati
 3
     Drigin, ancestry, physical disability, mental disability, medical condition, marital status, sex,
 4
      r sexual orientation of any person, to refuse to hire or employ the person or to refuse to si
 5
 6 the person for a training program leading to employment, or to bar or to discharge the pe

 7   from employment or from a training program leading to employment, or to discriminate ag

 8 the person in compensation or in terms, conditions, or privileges or employment." Plai

 9   Further alleges that Defendant knew of the discrimination based upon race/national origin

10 failed to take reasonable remedial actions and thereby implicitly condoned and/or ratified
1!
     discrimination and therefore, Defendants are liable for the acts having been done, as describe
12
     above in this Complaint. Plaintiff further alleges that all of the illegal conduct of Defendant1
13
14 and each of them, was done in conscious disregard of Plaintiff's rights, and Plaintiff'

15   terminations was the result of, inter alia, Plaintiffs race/national origin.
16                  Plaintiff alleges that he was denied employment due to his race/national
            24.
17
     Plaintiff was denied employment because he is White and/or not Indian, Pakistani,
18
     Bangladeshi birth or descent.
19

20           25.    The discriminatory actions, based on race/national origin, of Defendants

21   Plaintiff, including but not limited to denying Plaintiff employment, constitute

22   discrimination based upon race/national origin in violation of the California Fair
23
     and Housing Act (FEHA), codified in California Government Code § 12940(a).
24
             26.    The failure of Defendants to take all reasonable steps necessary to
25
     discrimination and harassment against Plaintiff, including but not limited to terminating
26

27   from his employment, are all in violation of FEHA, codified in California Government Code

28

                                                        7
                                                 COMPLAINT
                                                                                                 Exhibit A
                                                                                                  Page 25
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 16 of 58 Page ID #:27




 I   12940(k).

2             27.       As a proximate result of the acts of Defendants, and each of them, as de

3
     ibove, Plaintiff suffered economic damages, including lost wages and benefits and
4
     :ompensatory damages in an amount to be ascertained at the time of trial.
 5
              28.       As a proximate result of the acts of Defendants, and each of them, as
6

 7   above, Plaintiff has suffered physical and mental injuries and has necessarily expended sums

 8   the treatment of such injuries, alto Plaintiffs damage in an amount to be ascertained at the ti

 9
     DIF trial.
10
                  29.   As a further proximate result of the acts of Defendants, and each of them,
II
     alleged above, Plaintiff will necessarily continue to expend sums in the future for the treat
12
     )f the physical, emotional, and mental injuries sustained by Plaintiff as a result of
13

14   Defendants' acts in an amount to be ascertained at the time of trial.

15                30.   As a further proximate result of the acts of Defendants, and each of them,

16
     alleged above, Plaintiff has suffered humiliation, mental and physical distress,
17
     nervousness, and has been generally damaged in an amount to be ascertained at the time of trial.
18
                  31.   As a direct and proximate result of the above-described acts of Defendants,
19
      ach of them, Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to
20

21   provisions of California Government Code § 12965(b), Plaintiff is entitled to the

22   value of such attorney's fees and costs.
23
                  32.   The above-described acts of Defendants, and each of them, were wi
24
     iitteiitional, and malicious and done with the intent to vex, injure and annoy Plaintiff; and
25
     done in conscious disregard of Plaintiffs rights, and thus, warrant the imposition of
26

27   and punitive damages in an amount sufficient to punish said Defendants and to deter others

28



                                                 COMPLAINT
                                                                                              Exhibit A
                                                                                               Page 26
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 17 of 58 Page ID #:28




 1:              in similar despicable conduct.

2                                       THIRD CAUSE OF ACTION
3'
                                      DISABILITY DISCRIMINATION
4
                               (Against all Defendants and all Doe Defendants)
5
                       Plaintiff incorporates and realleges by reference all previous paragraphs, and ea
 6

 7    and   every party thereof; of this Complaint, with the same force and effect as though set forth

 8    Length herein.

 9                     Defendants are each an "employer" within the meaning of and subject
I0
      California Government Code Section §§ 12900 et seq., commonly referred to as the Califor
II
      Pair Employment and Housing Act ("FEHA").
12
                       California Government Code § 12940(a) provides in pertinent part that it is
13

14    Llnlawful employment practice "for an employer, because of race, religious creed, color, nat

15    Drigin, ancestry, physical disability, mental disability, medical condition, marital status, sex,
16
      Dr   sexual orientation of any person, to refuse to hire or employ the person or to refuse to
17
      the person for a training program leading to employment, or to bar or to discharge the I
18
      from employment or from a training program leading to employment, or to discriminate
19

20    the person in compensation or in terms, conditions, or privileges or employment." P1

21    Further alleges that Defendant knew of the discrimination based upon disability and/or pe:

22    disability and failed to take reasonable remedial actions and thereby implicitly condoned
23
      ratified said discrimination and therefore, Defendants are liable for the acts having been done,
24
      desci ibed above in this Complaint. Plaintiff further alleges that all of the illegal conduct
25
      Defendants, and each of them, was done in conscious disregard of Plaintiff's rights,
26

27    Plaintiff's terminations was the result of, inter alia, Plaintiffs disability and/or

28



                                                  COMPLAFNT
                                                                                                  Exhibit A
                                                                                                   Page 27
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 18 of 58 Page ID #:29




 I   disability.

2            36.       Plaintiff alleges that he was denied employment due to his disability
3
     perceived disability.
4
             37.       The discriminatory actions, based on disability and/or perceived disability,
5
     Defendants against Plaintiff, including but not limited to denying Plaintiff employme
 6

 7   constitute unlawful discrimination based upon race/national origin in violation of the Califort

 8 Fair Employment and Housing Act (FEHA), codified in California Government Code

 9   12940(a).
10
             38.       The failure of Defendants to take all reasonable steps necessary to
11
     discrimination and harassment against Plaintiff, including but not limited to terminating Plainti
12
     from his employment, are all in violation of FEHA, codified in California Government Code
13
14 12940(k).

15               39.   As a proximate result of the acts of Defendants, and each of them, as de5

16 above, Plaintiff suffered economic damages, including lost wages and benefits and
17
     compensatory damages in an amount to be ascertained at the time of trial.
18
                 40.   As a proximate result of the acts of Defendants, and each of them, as
'9

20
     above, Plaintiff has suffered physical and mental injuries and has necessarily expended sums

21   the treatment of such injuries, alto Plaintiff's damage in an amount to be ascertained at the tii

22   of trial.
23
                 41.   As a further proximate result of the acts of Defendants, and each of them,
24
     alleged above, Plaintiff will necessarily continue to expend sums in the future for the treat
25
     of the physical, emotional, and mental injuries sustained by Plaintiff as a result of
26

27   Defendants' acts in an amount to be ascertained at the time of trial.

28


                                                   10
                                                COMPLAINT
                                                                                               Exhibit A
                                                                                                Page 28
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 19 of 58 Page ID #:30




 I          42.       As a further proximate result of the acts of Defendants, and each of them,

 2   alleged above, Plaintiff has suffered humiliation, mental and physical distress, an
 3
     nervousness, and has been generally damaged in an amount to be ascertained at the time of trial.
 4
            43.       As a direct and proximate result of the above-described acts of Defendants,
 5
          of them, Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to
 6
 7   Iprovisions of California Government Code § 12965(b), Plaintiff is entitled to the

 8      ue of such attorney's fees and costs.

 9          44.       The above-described acts of Defendants, and each of them, were wi

10 intentional, and malicious and done with the intent to vex, injure and annoy Plaintiff; and
II
     done in conscious disregard of Plaintiff's rights, and thus, warrant the imposition of
12
     and punitive damages in an amount sufficient to punish said Defendants and to deter others
13

14             in similar despicable conduct.

15                                     FOURTH CAUSE OF ACTION
16
                                       DISABILITY HARASSMENT
17
                             (Against all Defendants and all Does Defendants)
18
            45.       Plaintiff incorporates and realleges by reference all previous paragraphs, and eac]
19

20   and every party thereof, of this Complaint, with the same force and effect as though set forth a

21   length herein.

22          46.       Plaintiff was at all times hereto an "employee" within the meaning of
23
            ment Code § 12926(c) and California Government Code §§ 12940(a) and (c),
24
             disability discrimination in employment.
25
            47.       Defendant was at all material times an "employer" as defined by
26
27 Government Code § 12926(d) and within the meaning of California Government Code

28



                                                 COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 29
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 20 of 58 Page ID #:31




     12940(a) and (c) and, as such, was bared from discriminating in employment decisions on

 2   basis of plaintiffs mental disability, as set forth in California Government Code § 12940(i).
 3
            48.      Defendants harassed plaintiff on the basis of disability or perceived disabi
4
     denying Plaintiff employment in violation of California Government Code §§ 12940(a) and
 5
     Article 1 of the California Constitution and related statutes, by engaging in the course of
 6

 7   more fully set forth in all paragraphs stated above.

 8          49.      As a direct and proximate result of Defendants' actions against Plaintiff, Plainti

 9   suffered (a) humiliation, serious mental anguish, and emotional and physical distress; and
10
     loss of past and future wages, and employment benefits and opportunities, on account of w
11
     plaintiff is entitled to compensatory damages. The exact amount and nature of such damages
12
13 presently unknown to plaintiff; who will either seek leave to amend this Complaint u

14   ascertaining such information or will prove the same at the time of trial.

15          50.      As more fully set forth above, the disability harassment by defendants

16 committed intentionally, maliciously, wantonly, oppressively, and fraudulently with a conscic
17
     disregard for Plaintiff's rights and with the intent to vex, injure, punish, and annoy Plaintiff so
18
     to cause the injuries sustained by plaintiff, within the meaning of California Civil Code § 32c
19

20   Plaintiff is therefore entitled to punitive or exemplary damages in an amount sufficient to puni

21   and make an example out of defendants.

22                                     FIFTH CAUSE OF ACTION
23
                   FAILURE TO PREVENT HARASSMENT AND DISCRIMINATION
24
                            (Against all Defendants and all Does Defendants)
25
             51.     Plaintiff incorporates and realleges by reference all previous paragraphs, and
26

27   and every party thereof, of this Complaint, with the same force and effect as though set forth

28

                                                   12
                                                COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 30
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 21 of 58 Page ID #:32




 1   length herein.

 2                    California Government Code § 12940(k) makes it an illegal practice for
 3
     employer "to fail to take all reasonable steps necessary to prevent discrimination and
 4
     from occurring."
 5
                      Defendant failed to take all reasonable steps to prevent Plaintiff's harassim
 6

 7   from occurring, in violation of California Government Code § 12940(k), by engaging in I

 8   course of conduct set forth in all paragraphs stated above, amongst other things.

 9                    Specifically, Defendant failed to take any meaningful preventative action agail
10
     those managers, supervisors and employees who were harassing plaintiff or enabling others
11
     discriminate against and harass Plaintiff. If Defendant has a written policy addressing the ü
12
     of gender, age, religion/national origin and/or disability or perceived disability harassment,
13

14   policy is not enforced and is consistently disregarded.

15                    As a result of Defendant's failure to prevent the unlawful harassment of Plaintiff,
16
     Plaintiff has suffered and continues to suffer (a) substantial humiliation, serious mental anguish,
17
     emotional and physical distress, (b) loss of past and future earnings, and employment
18
     and opportunities, which plaintiff is entitled to as compensatory damages. The exact amount
19

20   nature of such damages exceed the jurisdictional limits of this court, but are presently un

21   to Plaintiff, who will either seek leave to amend this Complaint upon ascertaining

22   information or will prove the same at the time of trial.
23
                      As more fully set forth above, Defendant's failure to prevent the
24
     harassment was intentional, malicious, wanton, oppressive and fraudulent, with
25
     disregard for plaintiff's rights and with the intent to vex, injure, punish and annoy plaintiff so
26

27   to cause the injuries sustained by plaintiff, within the meaning of California Civil Code § 321.

28

                                                   13
                                                COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 31
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 22 of 58 Page ID #:33




 1   Plaintiff is therefore entitled to punitive or exemplary damages in an amount sufficient to
2
     md make an example out of defendant.

                                        SIXTH CAUSE OF ACTION
4
      FAILURE TO CORRECT AND REMEDY DISCRIMINATION AND HARASSMENT
 5
                              (Against all Defendants and all Does Defendants)
 6

 7             57.    Plaintiff incorporates and realleges by reference all previous paragraphs, and eac

 8   a nd   every party thereof, of this Complaint, with the same force and effect as though set forth

 9   length herein.
10
               58.    Defendant failed to take all reasonable steps to correct and remedy the
11
     Df plaintiff, in violation of California Government Code § 129406), by engaging in the course
U
     conduct set forth in all paragraphs stated above, amongst other things.
13

14             59.    Specifically, during the course of this misconduct, defendants failed to ta

15 immediate and appropriate corrective action to remedy the discrimination of Plaintiff

16 Defendants who were harassing Plaintiff and discriminating against Plaintiff based on h
17
     race/national origin, and disability or perceived disability.
18
               60.    As a result of Defendant's failure to correct or remedy the
19

20   discrimination and harassment of plaintiff, plaintiff has suffered and continues to suffer from

21   substantial humiliation, serious mental anguish, emotional and physical distress, (b) loss of I

22   and future earnings, employment benefits and opportunities Plaintiff is entitled to
23
     compensatory damages. The exact amount and nature of such damages exceed the jurisdictü
24
     limits of this court, but are presently unknown to Plaintiff, who will either seek leave to am
25
     this Complaint upon ascertaining such information or will prove the same at the time of trial.
26

27             61.    As more fully set forth above, Defendant's failure to correct or remedy

28

                                                    14
                                                 COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 32
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 23 of 58 Page ID #:34




 1   unlawful discrimination and harassment was intentional, malicious, wanton, oppressive

 2 fraudulent, with conscious disregard for plaintiff's rights and with the intent to vex,
3
     punish and annoy plaintiff so as to cause the injuries sustained by plaintiff, within the meaning
 4
     California Civil Code § 3294. Plaintiff is therefore entitled to punitive or exemplary damages i
 5
     an amount sufficient to punish and make an example out of Defendants.
 6

 7                                    SEVENTH CAUSE OF ACTION

 8                    FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS

 9                            (Against all Defendants and all Does Defendants)
10
            62.       Plaintiff incorporates and realleges by reference all previous paragraphs, and eac
11
     and every party thereof, of this Complaint, with the same force and effect as though set forth
12

13   length herein.

14          63.       Plaintiff had a disability that limited his ability to engage in a major life activity.

15          64.       Plaintiff requested that Defendant make a reasonable accommodation for hh
16
     disability so that he would be able to perform the essential job requirements.
17
            65.       Plaintiff was willing to participate in an interactive process to determine
18
     reasonable accommodation could be made so that he would be able to perform the essential j
19
20 requirements.

21          66.       Defendant failed to participate in a timely, good-faith interactive process

22   Plaintiff to determine whether reasonable accommodation could be made.
23
            67.       Defendant's failure to participate in a good-faith interactive process was
24
     substantial factor in causing harm to Plaintiff, and as a result Plaintiff was harmed.
25
            68.       As a direct and proximate result of defendants' actions against Plaintiff;
26
27 suffered (a) humiliation, serious mental anguish, and emotional and physical distress; and

28


                                                     15
                                                  COMPLAINT
                                                                                                     Exhibit A
                                                                                                      Page 33
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 24 of 58 Page ID #:35




 1   loss of past and future wages, and employment benefits and opportunities, on account of wi

 2   plaintiff is entitled to compensatory damages. The exact amount and nature of such damages
 3
     presently unknown to Plaintiff, who will either seek leave to amend this First Amen
 4
                   upon ascertaining such information or will prove the same at the time of trial.
 5
             69.      As more fully set forth above, the disability harassment by defendants
 6

 7   committed intentionally, maliciously, wantonly, oppressively, and fraudulently with a cons

 8   disregard for plaintiff's rights and with the intent to vex, injure, punish, and annoy plaintiff so

 9   to cause the injuries sustained by plaintiff, within the meaning of California Civil Code §
10
     Plaintiff is therefore entitled to punitive or exemplary damages in an amount sufficient to
II
         make an example out of Defendants.
12
                                       EIGHTH CAUSE OF ACTION
13

14                           FAtLURE TO REASONABLY ACCOMMODATE

15                            (Against all Defendants and all Does Defendants)

16
             70.      Plaintiff incorporates and realleges by reference all previous paragraphs, and eac
17
     and every party thereof; of this Complaint, with the same force and effect as though set forth a
18
     length herein.
19

20           71.      Defendant knew that Plaintiff had a disability which limited his ability to

21   in a major life activity.

22           72.      Plaintiff was able to perform the essential duties of his job with
23
     accommodation for his disability.
24
             73.      Dcfcndant failed to provide reasonable accommodation for Plaintiff's disability.
25
             74.       Defendant's failure to provide reasonable accommodation was a substantial
26

27   in causing harm to Plaintiff and as a result Plaintiff was harmed.

28


                                                    16
                                                 COMPLAINT                                               -
                                                                                                     Exhibit A
                                                                                                      Page 34
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 25 of 58 Page ID #:36




 I          75.       As a direct and proximate result of defendants' actions against PLaintiff,

 2   suffered (a) humiliation, serious mental anguish, and emotional and physical distress; and
 3
     toss of past and future wages, and employment benefits and opportunities, on account of wi
 4
     )laintiff is entitled to compensatory damages. The exact amount and nature of such damages
 5
 6 presently unknown to Plaintiff, who will either seek leave to amend this Complaint u

 7   ascertaining such information or will prove the same at the time of trial.

 8          76.       As more fully set forth above, the disability harassment by Defendants

 9    ommitted intentionally, maliciously, wantonly, oppressively, and fraudulently with a cons
10
     disregard for plaintiffs rights and with the intent to vex, injure, punish, and annoy plaintiff so
11
     Lo cause the injuries sustained by plaintiff, within the meaning of California Civil Code §
12
     Plaintiff is therefore entitled to punitive or exemplary damages in an amount sufficient to
13

14   and make an example out of Defendants.

15                                     NINETH CAUSE OF ACTION •
16
                      INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
17
                             (Against all Defendants and all Does Defendants)
18
            77.       Plaintiff incorporates and realleges by reference all previous paragraphs, and ea
19

20   and every party thereof, of this Complaint, with the same force and effect as though set forth

21   length herein.

22          78.       Each and every Defendant named in the Cause of Action acted
23
     and/or recklessly and subjected the Plaintiff to severe emotional distress by doing the
24
     acts that shock one's conscience alleged to have been done, and by creating the offensive,
25
     discriminatory, harassing and retaliatory work environment more fully described throughout this
26
27 Complaint.

28

                                                   17
                                                COMPLAINT
                                                                                                Exhibit A
                                                                                                 Page 35
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 26 of 58 Page ID #:37




                 79.   Each and every Defendant named in this Cause of Action intentionally

2    severe and extreme emotional distress to Plaintiff due to, but not limited to, the discrimi
3
     against Plaintiff due to race/national origin and disability and/or perceived disability.
4
           80.    The discrimination and harassment cause Plaintiff to go into depression and
5
6 began to notice his health deteriorating. He was having trouble sleeping and often had anxi

 7 attacks resulting in psychological problems. He had headaches, stomach pain, and he suiTe

 8   from anxiety, heart palpitations, nausea, resulting in fatigue and depression.

             81.       The acts described throughout this Complaint were spiteful and made with
10
     intention to humiliate and embarrass Plaintiff because they were made with the intent, purp
II
          effect of discriminating, harassing and retaliating against an employee due to
12
             and disability and/or perceived disability. Further, Plaintiff was denied employment at
13

14         when he needed his job the most in order to support his family. Thus, compounding Ii

15   emotional distress caused by the abrupt end to his income, and thereby his ability to pay his
16
     and care for himself and his family.
17
                 82.   As a proximate result of the acts of Defendants, and each of them, as
18
19 above, Plaintiff suffered economic damages, including lost wages and benefits and

20   compensatory damages in an amount to be ascertained at the time of trial.

21               83.   As a proximate result of the acts of Defendants, and each of them, as

22   above, Plaintiff has suffered physical and mental injuries and has necessarily expended sums
23
     the treatment of such injuries, alto Plaintiff's damage in an amount to be ascertained at the tii
24
     of trial.
25
                 84.   As a further proximate result of the acts of Defendants, and each of them,
26

27   alleged above, Plaintiff will necessarily continue to expend sums in the future for the

28


                                                      IL
                                                                                                 Exhibit A
                                                                                                  Page 36
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 27 of 58 Page ID #:38




 I of the physical, emotional, and mental injuries sustained by Plaintiff as a result of

2    Defendants' acts in an amount to be ascertained at the time of trial.
3
            85.       As a further proximate result of the acts of Defendants, and each of them,
 4
     alleged above, Plaintiff has suffered humiliation, mental and physical distress,
 5
     nervousness, and has been generally damaged in an amount to be ascertained at the time of trial.
 6

 7          86.       As a direct and proximate result of the above-described acts of Defendants,

 8   each of them, Plaintiff has necessarily incurred attorney's fees and costs and, pursuant to

 9 provisions of California Government Code § 12965(b), Plaintiff is entitled to the
Ia
     value of such attorney's fees and costs.
11
            87.       The above-described acts of Defendants, and each of them, were wil
12
     intentional, and malicious and done with the intent to vex, injure and annoy Plaintiff; and
13

14   done in conscious disregard of Plaintiff's rights, and thus, warrant the imposition of exerti

15   and punitive damages in an amount sufficient to punish said Defendants and to deter others
16
     engaging in similar despicable conduct.
17
                                       TENTH CAUSE OF ACTION
18
               WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
19
                             (Against all Defendants and all Does Defendants)
20

21          88.       Plaintiff incorporates and realleges by reference all previous paragraphs, and eacl

22   and every party thereof, of this Complaint, with the same force and effect as though set forth a
23
     length herein.
24
           89.    In retaliation for Plaintiff's complaint of discrimination and
25
26 Defendants terminated Plaintiffs employment, thus violating the Fair Employment and

27   Act (FEFIA), California Government Code § 12940 et seq.

28


                                                       19

                                                                                                Exhibit A
                                                                                                 Page 37
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 28 of 58 Page ID #:39




 I          90.      The aforementioned acts of Defendant constitute wrongful termination

 2   violation of public policy.
3
            91.      As a result of Defendant's wrongful conduct, Plaintiff has suffered and
 4
     to suffer from (a) substantial humiliation, serious mental anguish, emotional and
 5
                (b) loss of past and future earnings, employment benefits and opportunities,
 6

 7   Plaintiff is entitled to as compensatory damages. The exact amount and nature of such darn

 8 exceed the jurisdictional limits of this court, but are presently unknown to Plaintiff, who

 9 either seek leave to amend this Complaint upon ascertaining such information or will prove
10
     same at the time of trial.
11
           92.    As more fully set forth above, the acts of Defendant were intentional,
12
13 wanton, oppressive and fraudulent, with conscious disregard for Plaintiffs rights and with

14   intent to vex, injure, punish and annoy Plaintiff so as to cause the injuries sustained by Plaintif

15   within the meaning of California Civil Code §3294. Plaintiff is therefore entitled to punitive c
16
     exemplary damages in an amount sufficient to punish and make an example out of Defendant.
17

18
             PRAYER FOR RELIEF
19
             WHEREFORE, Plaintiff prays for judgment against Defendants and each of them
20
     follows:
21
             I. Compensatory and actual damages in an amount to be proven at the time of trial;
22
             2. For attorney fees pursuant to California Government Code § 12965(b) and costs
23
                  the suit incurred herein;
24
             3. For all interest as allowed by law;
25
             4. For punitive and exemplary damages in an amount to be proven at the time of tr
26
                  and
27
             5. For such other relief as the court may deem proper.
28

                                                  20
                                               COMPLAINT
                                                                                               Exhibit A
                                                                                                Page 38
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 29 of 58 Page ID #:40




2    Dated: November 15, 2018             LAW OFFICE OF DAVID FELDMAN

3

4

5                                        DAV
                                         Attofney for Plaintiff
 6                                       EUGENE HARRISON

 7

 8
 0
                                    DEMAND FOR JURY TRIAL
10
           Plaintiff hereby demands a jury trial for the causes of action set forth herein.
11

12   Dated: November 15, 2018             LAW OFFICE OF DAVID FELDMAN

13

14
                                          DAD FELDMAN
15
                                          Att6rney for Plaintiff
16                                        EUGENE HARRISON

17

18

19

20

21

22

23

24

25

26

27

28


                                                 21
                                              COMPLAINT
                                                                                              Exhibit A
                                                                                               Page 39
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 30 of 58 Page ID #:41




                      Exhibit 1
                                                                       Exhibit A
                                                                        Page 40
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 31 of 58 Page ID #:42




if
                 DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                    DPECT0RKENKISH
(    -:          2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
                 800.884-1684 I TDO 800-700-2320
                     .dleh.c&gov I email: concLcenler@dteh.ca.g




          November 18, 2017

          David Feldman
          ioo Wilshire Blvd., Suite 700
          Santa Monica California 90401



          RE: Notice to Complainant or Complainant's Attorney
          DEER Matter Number: 976880-325240
          Right to Sue: Harrison I

          Dear Complainant or Complainant's Attorney:

          Attached is a copy of your complaint of discrimination filed with the Department of Fair
          Employment and Housing (DEER) pursuant to the California Fair Employment and
          Housing Act, Government Code section 12900 et seq. Also attached is a copy of your
          Notice of Case Closure and Right to Sue. Pursuant to Government Code section 12962,
          DFEH will not serve these documents on the employer. You or your attorney must
          serve the complaint. If you do not have an attorney, you must serve the complaint
          yourself. Please refer to the attached Notice of Case Closure and Right to Sue for
          information regarding filing a private lawsuit in the State of California.

          Be advised that the DFEH does not review or edit the complaint form to ensure that it
          meets procedural or statutory requirements.

          Sincerely,

          Department of Fair Employment and Housing




                                                                                             Exhibit A
                                                                                              Page 41
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 32 of 58 Page ID #:43




IS   -
             DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
             2218 Kausen Drive. Suite 100 I Elk Grove I CA 195758
             800.884-1684 I Too 800-700-2320
             wiwdfeh.ca.gov I email; conlactcenter@dleh.ca.gov
                                                                                           DIRECTOR KaqNKISH




     November 18, 2017

     RE: Notice of Filing of Discrimination Complaint
     DFEH Matter Number: 976880-325240
     Right to Sue: Harrison /


     To All Respondent(s):

     Enclosed is a copy of a complaint of discrimination that has been filed with the
     Department of Fair Employment and Housing (DFEH) in accordance with Government
     Code section 12960. This constitutes service of the complaint pursuant to Government
     Code section 12962. The complainant has requested an authorization to file a lawsuit.
     This case is not being investigated by DFEH and is being closed immediately. A copy of
     the Notice of Case Closure and Right to Sue is enclosed for your records.

     Please refer to the attached complaint for a list of all respondent(s) and their contact
     information.

     No response to DFEH is requested or required.

      Sincerely.

      Department of Fair Employment and Housing




                                                                                            Exhibit A
                                                                                             Page 42
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 33 of 58 Page ID #:44




     •          DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                DIRECTOR KEVIN JOSH



         j\.
         --     2218 Kausen Dñve, Suite 1001 Elk Grove I CA 195758
                800.884-1684 I TDO 800.700-2320
                ww,dleh.ca.gov I email: conlactcener@dteh.ca.gov




      November 18, 2017

      Eugene Harrison
      .00 Wilshire Blvd., Sutie 700
      Santa Monica, California 90401

     RE: Notice of Case Closure and Right to Sue
     DFEH Matter Number: 976880-325240
     Right to Sue: Harrison I


         Dear Eugene Harrison,
      This letter informs you that the above-referenced complaint was filed with the
      Department of Fair Employment and Housing (DFEH) has been closed effective
      November 18, 2017 because an immediate Right to Sue notice was requested. DFEH
      will take no further action on the complaint.

     This letter is also your Right to Sue notice. According to Government Code section
     12965, subdivision (b), a civil action may be brought under the provisions of the Fair
     Employment and Housing Act against the person, employer, labor organization or
     employment agency named in the above-referenced complaint. The civil action must be
     filed within one year from the date of this letter.

      To obtain a federal Right to Sue notice, you must visit the U.S. Equal Employment
      Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
      DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
      whichever is earlier.

         Sincerely,



      Department of Fair Employment and Housing




                                                                                        Exhibit A
                                                                                         Page 43
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 34 of 58 Page ID #:45




io
 a!"
             DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
             2218 Kausen Drive. SuIte 1001 Elk Grove I CA 195758
             600-884-1684 I TOO 800-700-2320
                 .d!eh.ca.gov I emI: conLcenter@dfeh..g
                                                                      OlRECT0RKEVKISH




       Enclosures

       cc: Inlosys Technologies Limited Tracy Campagnano




                                                                       Exhibit A
                                                                        Page 44
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 35 of 58 Page ID #:46




 1                        COMPLAINT OF EMPLOYMENT DISCRIMINATION

 2                                BEFORE THE STATE OF CALIFORNIA

 3                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                      Under the California Fair Employment and Housing Act
4                                 (Gov. Code, § 12900 et seq.)
5

 a   In the Matter of the Complaint of                DFEH No. 976880-325240
     Eugene Harrison, Complainant.
 7   100 Wilshire Blvd., Sutie 700
     Santa Monica, California 90401
 8
 9
10    Respondent.
          MirandaAve
II   Palo Alto, California
12
13
      Complainant alleges:
14
        Respondent is a subject to suit under the California Fair Employment and Housing
15    Act (FEHA) (Gov. Code,. § 12900 et seq.). Complainant believes respondent is
      subject to the FEHA.
16
          On or around June 07, 2017, complainant alleges that respondent took the
17
      following adverse actions against complainant: Discrimination, Retaliation
18    Demoted, Denied a good faith interactive process, Denied reasonable
      accommodation, Terminated,. Complainant believes respondent committed these
19    actions because of their: Disability, Race.
20      Complainant Eugene Harrison resides in the City of Santa Monica, State of
      California. If complaint includes co-respondents please see below.
21
22




                                                .5-
       Date Filed: November 18, 2017




                                                                                      Exhibit A
                                                                                       Page 45
        Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 36 of 58 Page ID #:47




                    Co-Respondents:
             2
                     Infosys Technologies Limited
             3       Tracy Campagnano
                     4009 Miranda Ave.
             4    1 Palo Alto California 94304

             5'

             6

             7

             8

             9

             10

         11

         12

         13

         14

         15

             16

         17

             18

             '9

         20

         21

         22




DFOI SO2.I




                    Date Filed: November 18. 2017




                                                                               Exhibit A
                                                                                Page 46
       Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 37 of 58 Page ID #:48




                 Additional Complaint Details:

                 Eugene Harrison was employed at Infosys Technologies Limited as a Senior
                 Technology Architect. He worked there from 2011 to 2017. In 2016 Mr. Harrison
                 became disabled from physical ailments to his back and heart. He had to miss time
                 from work because of his physical disability and was criticized and demoted for it. At no
                 time did the employer engage Mr. Harrison in the interactive process or try to
                 accommodate him. He went on FMLA and the day he returned to work was terminated.
                 Additionally, Mr. Harrison is a white man who was discriminated against becauEe of his
                 race. Infosys is engaged in a systematic pattern and practice of discriminating against
                 non-South Asian employees. Mr. Harrison's experience with lnfdsys demonstrated the
                 discriminatory nature of lnfosys's employment practices. On several occasions Infosys
                 gave Mr. Harrison false low review ratings thereby denying him his 20% performance
            10   bonus. When he complained of his low rating it was improved somewhat, but not
                 enough for him to obtain his bonus. Infosys targeted non-South Asian employees in a
            11   racial discriminatory fashion by reducing their ratings and denying bonuses. Infosys
                 discriminated against Mr. Harrison because of his race and disability and retaliated
            12   against him which led to his demotion, loss of salary and termination. He suffered and
                 will continue to suffer both economic and non-economic losses.
            13
            14
            15
            16
            17

            18
            '9
            20
            21
            22




ocoigo,.,                                                    7.

                  Date Filed: November 18, 2017




                                                                                                     Exhibit A
                                                                                                      Page 47
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 38 of 58 Page ID #:49




      VERIFICATION

     I, David Feldman, am the Attorney for Complainant in the above-entitled complaint.
 2
     I have read the foregoing complaint and know the contents thereof. The same is
     true of my own knowledge, except as to those matters which are therein alleged on
     information and belief, and as to those matters, I believe it to be true.
4
     On November 18, 2017, I declare under penalty of perjury under the laws of the
     State of California that the foregoing is true and correct.
 6
                                                             Santa Monica, California
 7                                                                   David Feldman

 8

 9

10

II

12

13

14

15

16

17

18

19

20

21

22




     I

         Date Filed: November 18, 2017




                                                                                     Exhibit A
                                                                                      Page 48
      Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 39 of 58 Page ID #:50
                   SUPERIOR COURT OF CALIFORNIA
                      COUNTY OF LOS ANGELES
    pring Street Courthouse                                                                         FILED
                                                                                            Sup&nr Couet of California
    12 North Spring Street, Los Angeles, CA 90012                                            County of Los Angeles
                                                                                                 1111612015
                      NOTICE OF CASE ASSIGNMENT                                         twvifl Ca w.E oaMtaOtw1 aasolccim
                                                                                                Shunya 9c1Sn
                         UNLIMITED CIVIL CASE


   Your case is assigned for all purposes to the Judicial officer Indicated below. Ii85TCV05278

                           TERS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                ASSJGNED JUDGE                DEPT      ROOM                  SSIGNED
                                                                              AJUDGE
 [7 V     Christopher K Lul                  4
                                                                                                         DEPT     ROOM




    Given to the Pinintiff/Cross-CornplainantlAttorney of Record   Sherri R. Carter, Executive Officer I Clerk of Court
    on 11/16/2018                                                         By Shaunya Bolden                    —,.Deputy Clerk

LACY 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT— UNLIMITED CIVIL CASE                                   Exhibit A
LASC Approved 05106
                                                                                                              Page 49
      Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 40 of 58 Page ID #:51
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER ROLES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to ajudge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:              -




COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross,
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the Imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules Is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a-complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for. all purposes.                                                                               -




*Provisionally Complex Cases
Cases filed us provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LAC1V190 (Rev 6/18)         NOTICE OF CASE ASSIGNMENT- UNLIMITED CIVIL CASE                                             Exhibit A
LASC Approved 05/06
                                                                                                                         Page 50
                      .
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 41 of 58 Page ID #:52

                                                                       (
                                                                                    2018-83-007-0


 1
 2
                                                                                      Superior Court IbQIjfOrnla
                                                                                         01.iiily 01 Los Angeles
 3
 4                    SUPERIOR COURT OF THE STATE OF CALIFORNIA                            APR 16 Z018
 5                            FOR THE COUNTY OF LOS ANGELES                             .I!X?,1?O0t1C(ek
                                                                                                   '-'--       00put
 6
     IN RE PERSONAL INJURY                        CASE NO.:
 7   COURT ("F! COURT") PROCEDURES,
 8   CENTRAL DISTRICT                           ) STANDING ORDER RE: PERSONAL
     (EFFECTIVE APRIL 16, 2018)                 ) INJURY PROCEDURES, CENTRAL
 9                                              ) DISTRICT
10                                              )
                                                )
11
12
13                    DEPARTMENT: 2 3 4 5 7
14                          FINAL STATUS CONFERENCE ("FSC"):
15
                         • DATE:                                  AT 10:00 A.M.
16
                                              TRIAL:
17
18                        • DATE:                                  AT 8:30 A.M.
19                   OSC RE DISMISSAL (CODE CIV. PROC.. 6 583.210):
20
                          • DATE:                                  AT 8:30 A.M.
21
22         TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:
23         Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules
24   of Court ("C.R.C.") and the Los Angeles County Câurt Rules ("Local Rules"), the Los
25   Angeles Superior Court ("LASC'!odiCourt!!)JIEREBY-AMENDS-AND-SUPERSEDEr
26   THE AUGUST 10, 2017 SEVENTH AMENDED GENERAL ORDER AND, GENERALLY,
27   ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL JURISDICTION
28   PERSONAL INJURY ACTIONS FILED IN THE CENTRAL DISTRICT.


                                            Page 1 of

                   Standing Order Re Personal Injury Procedures, Central District
                                                                                              Exhibit A
                                                                                               Page 51
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 42 of 58 Page ID #:53

                                                                                       2018-SJ-007-0'



 1   I.     To ensure proper assignment to a P1 Court, Plaintiff(s) must carefully fill out the Civil
 2   Cole Cover Sheet Addendum (form LACIV 109), The Court defines "personal injury" as:

 3          "an unlimited civil case described on the Civil Case Cover Sheet Addendum and
 4          Statement of Location (LACIV 109) as Motor Vehicle-Personal Injury/Property
 5          Damage/Wrongful Death; Personal Injury/Property Damage/Wrongful Death-
 6          Uninsured Motorist; Product Liability (other than asbestos or
 7          toxic/environmental); Medical Malpractice-Physicians & Surgeons; Other
 8          Professional Health Care Malpractice; Premises Liability; Intentional Bodily
 9          Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property
10          Damage/Wrongful Death. An action for intentional infliction of emotional
11          distress, defamation, civil rights/discrimination, or malpractice (other than
12          medical malpractice), is not included in this definition. An action for injury to
13          real property is not included in this definition." (Local Rule 2.3(a)(1)(A).)
14          Consistent with Local Rule 2.3(a)(1 )(A), the Court will assign a case to the P1 Courts if
15   plaintiff(s) check any of the following boxes in the Civil Case Cover Sheet Addendum:
16                     A7100 Motor Vehicle Personal Injury/Property Damage/Wrongful Death
                                               -




17                     A71 10 Personal Injury/Property Damage/Wrongful Death Uninsured
                                                                                   -




18                     Motorist
19                     A7260 Product Liability (not asbestos or toxic/environmental)
20                     A7210 Medical Malpractice—Physicians & Surgeons
21                     A7240 Medical Malpractice— Other Professional Health Care Malpractice
22                     A7250 Premises Liability (e.g., slip and fall)
23                     A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
24                     assault, vandalism etc.)
25                     A7220 Other Personal Injury/Property Damage/Wrongful Death
26          The Court will not assign cases to the P1 Courts ifplaintlff(s) check any boxes elsewhere
27   in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
28 //I                                                     4




                                                  Page 2 of S

                     Standing Order Re Personal Injury Procedures, Central District
                                                                                                 Exhibit A
                                                                                                  Page 52
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 43 of 58 Page ID #:54
                                                                               (
                                                                                          2018-SJ-007-0(



 3.           The Court sets the above dates in this action in the P1 Court circled above (Department
 2    2,3,4,5, or 7) at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA 90012.
 3    (C.R.C. Rules 3.714(b)(3), 3.729.)
 4    FILING OF DOCUMENTS
 5    2.      Parties may file documents in person at the filing window on the first floor of the Stanley
 6    Mosk Courthouse (III N. Hill Street, Los Angeles, CA 90012) or by U.S. Mall or c-Delivery,
 7    which is available online at wwwiacourtorz (link on homepage). Please note that filings are no
 8    longer accepted via facsimile and must be filed either in person, via U.S. mail or via c-Delivery.
 9    Claims involving an attorney-client fee dispute, documents in which the filing party is a minor,
10    legally incompetent person, or person for whom a conservator has been appointed, requests to
11    waive court fees (FW-001) and requests for accommodations by persons with disabilities (MC-
12    410), may not be filed via c-Delivery.
13 SERVICE OF SUMMONS AND COMPLAINT
14    3.      Plaintiff(s) shall serve the summons and complaint In this action upon defendant(s) as
is    soon as possible but no later than three years from the date when the complaint is filed.
16 (C.C.P. § 583.210, subd.(a).) On the OSC ye Dismissal date noted above, the P1 Court will
17    dismisi the action and/or all unserved parties unless the plaintiff(s) show cause why the action
18    or the unserved parties should not be dismissed. (C.C.P. §§ 583.250; 581, subd. (b)(4),)
19    4.     The Court sets the above trial and FSC dates on condition that plaintiff(s) effectuate
20    service on defendant(s) of the summons and complaint within six months of filing the complaint.
21    5.     The Pt Court will dismiss the case without prejudice pursuant to C.C.P. § 581 when no
22    party appears for trial.
23    STIPULATIONS TO CONTINUE TRIAL
24    6.      Provided that all parties agree (and there is no violation of the "five-year rule," C.C.P.
25    § 583.3 10), the parties may advance or continue any uialdate.inihe.PlCourtswithout showing-
26    good cause or articulating any reason orjustificatlon for the change. To continue or advance a
27    trial date, the parties (or their counsel of record) should jointly execute and submit (at the filing
28    window on the first floor of the Stanley Mask Courthouse, via U.S. mail or via e-Delivery fee


                                                  Page 3 of 8

                        Standing Order Re Personal Injury Procedures, Central District
                                                                                                     Exhibit A
                                                                                                      Page 53
        Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 44 of 58 Page ID #:55
                                          (                                              (
                                                                                                    2018-SJ-.007-(


         1        required) a Stipulation to Continue Trial, FSC and Related Motion/Discovery Dates (form

          2      LACIV CTRL-242, available on the court's website, Personal Injury Court link). The P1 Courts
         3 schedule FSCs for 10:00 a.m., eight (8) court days before the trial date. Parties seeking to

         4       continue the trial and FSC dates shall file the Stipulation at least eight court days before the FSC

         5       date. Parties seeking to advance the trial and FSC dates shall file the Stipulation at least eight
         6       court days before the proposed advanced FSC date. (C.C.P. § 595.2; Govt. Code § 70617, subd.
         7       (c)(2).) In selecting anew trial date, parties should avoid setting on any Monday, or the Tuesday
         B. following a court holiday. Parties may submit a maximum of two stipulations to continue trial,
         9       for a total continuance of six months. Subsequent requests to continue trial will be granted upon
        10       a showing of good cause by noticed motion. This rule is retroactive so that any previously
        11 granted stipulation to continue trial will count toward the maximum number of allowed
        12 continuances.

        13 NO CASE MANAGEMENT CONFERENCES
        14       7.     The P1 Courts do not conduct Case Management Conferences. The parties need not file
        15       a Case Management Statement.
        16 LAW AND MOTION
        17 8.           Any documents with declarations and/or exhibits must be tabbed. (C.R.C. Rule
        18 3.1110(f).) All depositions excerpts referenced in briefs must be marked on the transcripts
        19       attached as exhibits. (C.R.C. Rule 3.1116(c).)
        20 CHAMBERS COPIES REQUIRED
        21       9.     In addition to filing original motion papers at the filing window on the first floor of the
        22       Stanley Mosk Courthouse, via U.S. mail or via c-Delivery, the parties must deliver, directly to
        23       the Pt Court courtrooms at the Spring Street Courthouse, an extra copy (marked "Chambers
        24       Copy") of reply briefs and all other motion papers filed less than seven (7) court days before a
        25   -
                 hearing calendared in the P1 Courts. The PI Courts also strongly encourage the jartiü filing S
-   -




        26       opposing lengthy motions, such as motions for summary judgmentifadjudication, to submit one
        27       or more three-ring binders organizing the chambers copy behind tabs.
        28


                                                            Page 4 of 8

                                 Standing Order Re Personal Injury Procedures, Central District
                                                                                                              Exhibit A
                                                                                                               Page 54
 Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 45 of 58 Page ID #:56

                                                                                          2018-53-007


 1 I RESERVATION HEARING DATE
 2     10.    Parties are directed to reserve hearing dates for motions in the P1 Courts using the Court
 3     Reservation System (CRS) available online at www.lacozen.org (link on homepage). After
 4 'reserving a motion hearing date, the reservation requestor must submit the papers for filing with
 5    the reservation receipt (CRS) number printed on the face page of the document under the caption
 6    and attach the reservation receipt as the last page. Parties or counsel who are unable to Utilize
 7    the online CRS may reserve a motion hearing date by calling the P1 Court courtroom, Monday
 8    through Friday, between 3:00 p.m. and 4:00 p.m.
 9    WITHDRAWAL OF MOTIONS
10    11.     California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court
1].   immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the P1
12    Courts urge parties who amend pleadings in response to demurrers to file amended pleadings
13    before the date when opposition to the demurrer is due so that the P1 Courts do not needlessly
14    prepare tentative rulings on demurrers.
15    DISCOVERY MOTIONS
16    12.     The purpose of an Informal Discovery Conference ("IDC") is to assist the parties to
17    resolve end/or narrow the scope of discovery disputes. Lead trial counsel on each side, or another
18    attorney with MI authority to make binding agreements, must attend in person. The P1 judges
19    have found that, in nearly every case, the parties amicably resolve disputes with the assistance
20    of the Court.
21    13.    Partieá must participate in an DC before a Motion to Compel Further Responses to
22    Discovery will be heard unless the moving party submits evidence, by way of declaration, that
23    the opposing party has failed or refused to participate In an IOC. Scheduling or participating in
24    an IDC does not automatically extend any deadlines Imposed by the Code of Civil Procedure for
25    noticing and filing discovery motions. 1deaIlyJh&parties.should-participate-in-an-IDcbojij
26    motion is tiled because the IDC may avoid the necessity of a motion or reduce its scope. Because
27    of that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60) day deadline for
28    filing a motion to compel further discovery responses In order to allow time to participte in an


                                                  Page of

                       Standing Order Re Personal Injury Procedures, Centtal District
                                                                                                     Exhibit A
                                                                                                      Page 55
 Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 46 of 58 Page ID #:57
                                                                                I


                               (                                               (
                                                                                           20



  1 IlDC.
  2           If parties do not stipulate to extend the deadlines, the moving parts' may file the motion
  3   to avoid it being deemed untimely. However, .the IDC must take place before the motion is
  4   heard so it is suggested that the moving party reserve a date .for the motion hearing that is at least
  5   60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
  6   Responses are heard at 10:00 a.m. If the IDC Is not productive, the moving party may advance
  7   the hearing on a Motion to Compel Further Discovery Responses on any available hearing date
  8   that complies with the notice requirements of the Code of Civil Procedure.
  9           Parties are directed to reserve DC dates in the P1 Courts using CRS available online at
10    www.lacourt.org (link on homepage). Parties are to meet and confer regarding the available
11    dates in CRS prior to accessing the system. After reserving the IDC date, the reservation
12    requestor must file in the- appropriate department and serve an Informal Discovery Conference
13    Form for Personal Injury Courts, from LACIV 239 (revised 12/14 or later), at least 15 court days
14    prior to the conference and attach the CRS reservation receipt as the last page. The opposing
15    party may file and serve a responsive [DC form, briefly setting forth that party's response, at
16    least 10 court days prior to the DC.
17            Time permitting, the P1 Hub judges may be available to participate in IDCs to try to
18    resolve other types of discovery disputes.
19    EX PARTE APPLICATIONS
20           Under the California Rules of Court, courts may only grant ex pane relief upon a
2].   showing, by admissible evidence, that the moving party will suffer "irreparable harm,"
22    "immediate danger," or where the moving party identifies "a statutory basis for granting relief
23    ax parte." (C.R.C. Rule 3.1202(c).) The Pt Courts have no capacity to hear multiple ox paric
24    applications or to shorten time to add hearings to their fully booked motion calendars. The P1
25    Courts do not regard the court'sunavailability_for1imelymotion.hearings-as-an -"immedj

26    dange?' or threat of "irreparable harm" justifying ex pane relief. Instead of seeking a pane
27    relief, the moving party should reserve the earliest available motion hearing date (even if it is

      after the scheduled trial date) and should file a motion to continue trial. Parties should also checkS


                                                   Page 6 of 8

                       Standing Order Re Personal Injury Procedures, Central District
                                                                                                      Exhibit A
                                                                                                       Page 56
 Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 47 of 58 Page ID #:58

                                                                              (
                                                                                         2018-SJ-007-0


  3. the Court Reservation System from time to time because earlier hearing dates may become
  2   available as cases settle or hearings are taken off calendar.
 3    REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT
  4   17.     Parties seeking to transfer a case from a P1 Court to an Independent Calendar ('9/C")
 5    Court shall file (at the filing window on the first floor of. the Stanley Mosk Courthouse, via U.S.

  6   mail or via c-Delivery) and serve the Court's "Motion to Transfer Complicated Personal Injury
 7    Case to Independent Calendar Court" (form LACIV 238, available on the Court's website under
 8    the P1 Courts link). The P1 Courts will transfer a matter to an I/C Court if the case is not a
 9    "Personal Injury" case as defined in this Order, or if it is "complicated." In determining whether
10 a personal injury case Is "complicated" the PT Courts will consider, among other things, the
11    number of pretrial hearings or the complexity of issues presented.
12    IS.     Parties opposing a motion to transfer have five court days to file (at the filing window
13    on the first floor of the Stanley Mosk Courthouse, via U.S. mail or via c-Delivery) an Opposition
14    (using the same LACIV 238 Motion to Transfer form).
15     19. The P1 Courts will not conduct a hearing on any Motion to Transfer to VC Court.
16    Although the parties may stipulate to transfer a case to an Independent Calendar Department, the
17    P1 Courts will make an independent determination,whetherto transfer the case or not.
18 FINAL STATUS CONFERENCE
19    20. Panics shall comply with the requirements of the P1 Courts' "First Amended Standing
20    Order Re Final Status Conference," which shall be served with the summons and complaint.
21 JURY FEES
22    21;    Parties must pay jury fees no later than 365 calendar days after the filing of the initial
23    complaint. (C. C. P. § 631, subda. (b) and (c).)
24    JURY TRIALS
25    22.    The PI Courts do not conduct jutyuials. On the.irialrdate,-a-PI-Court will contact th&
26    Master Calendar Court, Department One, in the Stanley Mosk Courthouse, Department One
27 will assign cases oui for trial to dedicated Civil Trial Courtrooms and designated Criminal
28 Courtrooms.               -




                                                 Page 7 of 8

                       Standing Order Re Personal Injury Procedures, Central District
                                                                                                   Exhibit A
                                                                                                    Page 57
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 48 of 58 Page ID #:59

                                                                                          2018-S7-007


 1 SANCTIONS
 2    23.       The Court has discretion to impose sanctions for any violation of this general order,
 3    (C.C.P. §§ 128.7, 187 and Gov. Code, § 68608, subd. (b).)
 4
 S
 6
 7
      Dated:
            I      i2a *12-0 1w                       Debre K.Weintraub
                                                      Supervising Judge of Civil Courts
 B                                                    Los Angeles Superior Court

 9.
10
11
12
13
14
15

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   Page 8 of 8

                         Standing Order Re Personal Injury Procedures, Central District
                                                                                                    Exhibit A
                                                                                                     Page 58
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 49 of 58 Page ID #:60




      I

      2                                                                    FILED
                                                                    Superior Court of Cafifomfa
                                                                      CoUnty of Los Angetos
   3

   4
                                                                         APR 10 2010
                                                              Shed R. C                CfkodClork
   5                                                          By                           Deputy
                                                                    1'Stepftanfo Ctumg
   6

   7

   8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
   a                        FOR THE COUNTY OF LOS ANGELES -CENTRAL DISTRICT
  10
            In re Personal injury Cases Assigned               FIRST AMENDED STANDING ORDER                 -
  11        To the Personal Injury Courts                      RE: FINAL STATUS CONFERENCE,
            (Departments 2, 3, 4, 5 and 7 of the Spring        PERSONAL INJURY ("P1") COURTS
  12        Street Courthouse)                                 (Effective as of April 16, 2018)
  13

  14

  15        The dates for Trial and Final Status Conference ('FSC") having been set in this matter, the
  In        Court HEREBY AMENDS AND SUPERSEDES ITS JANUARY 2, 2018 STANDING
 17         ORDER—RE: FINAL STATUS CONFERENCE, PERSONAL INJURY ("Pt") COURTS
 18         AND, GENERALLY, ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
 19        JURISDICTION PERSONAL INJURY ACTIONS:
 20

 21                  1.    PURPOSE OF THE FSC
 22              •   The purpose of the FSC is to verify that the partiesfcounsel are completely ready to
 23        proceed with    trial continuously and efficiently, from day to day, until verdict. The RI Courts
 24        will verify at the FSC that all parties/counsel have (1) prepared the Exhibit binders and Trial
 25        Document binders and
 28       11 issues, motions in limIne, and the authentication and admissibility of exhibits.
 27        III
 28    11
                                                        Page 1 of


           FIRST AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS (Effective AprIl 16,2018)


                                                                                                    Exhibit A
                                                                                                     Page 59
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 50 of 58 Page ID #:61




    I            2. TRIAL DOCUMENTS TO Be FILED
   2             At least five calendar days prior to the Final Status Conference, the partids/counsei
   3     shall serve and file (In Room 102 of the Stanley Mask Courthouse or by e-Delivery) the
   4     following Trial Readiness Documents:
   5                    A. TRIAL BRIEFS (OPTIONAL)
   6                    Each party/counsel may file, but is not required to file, a trial brief succinctly
    7    Identifying:
   B                    (1) the claims and defenses subject to litigation;
   9                    (2) the major legal Issues (with supporting points and authorities);
  10                    (3) the relief claimed and calculation of damages sought; and
  11                    (4) any other information that may assist the court at trial.
  12                    Be     MOTIONS IN LIMINE
  13                    Before filing motions in limine, the parties/counsel shall comply with the
  14     statutory notice provisions of Code of Civil Procedure ("C.C.P.") Section 1005 and the
  15     requirements of Los Angeles County Court Rule ("Local Rule") 3.67(a). The caption of eac
  18     motion in limine shall concisely Identify the evidence that the moving party seeks to
  17 •   preclude. Parties filing more than one motion in Iimine shall number them consecutively.
  18     Parties filing opposition and rely'papers shall identify the corresponding motion number In
  19     the caption of their papers.
  20                    C. JOINT STATEMENT TO BE READ TO THE JURY
  21                    For jury trials, the parties/counsel shall work together to prepare and file a
  22     written statement of the case for the court to read to the jury. Local Rule 3.26(gX4).
  23                    D. JOINT WITNESS LIST
  24                    The parties/counsel shall work together to prepare and file a joint list of all
  25     witnesses in alphabetical order by last name that each party intendatotail (excluding
  26     Impeachment and rebuttal witnesses). Local Rule 3.25(g)(5). The joint witness list shall
 27      Identify each witness by name, specify which witnesses are experts, and estimate the long
 28      of the direct, cross examination and re-direct examination (if any) of each witness. The
                                                      Page 2 of 5


         FIRST AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS (Effective April 18, 2018)

                                                                                               Exhibit A
                                                                                                Page 60
       Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 51 of 58 Page ID #:62




                 I     parties/counsel shalt Identify all potential witness scheduling Issues and special
             2        requirements. Any party/counsel who seeks to elicit testimony from a witness not identified
             3        on the witness list must first make a showing of good cause to the trial court.
             4                              LIST OF PROPOSED JURY INSTRUCTIONS
             8                              (JOINT AND CONTESTED)
             6                       The parties/counsel shall Jointly prepare and file a list of proposed jury
             7        Instructions, organized in numerical order, specifying the instructions upon which all sides
             8        agree and the contested instructions, If any. The List of Proposed Jury Instructions must
             a Include a space by each Instruction for the Judge to Indicate whether the instruction was
            ID        given.
            ii                              JURY INSTRUCTIONS
            12                              (JOINT AND CONTESTED)
            13                       The parties/counsel shall prepare a complete set of full-text proposed jury
            14        Instructions, editing all proposed California Civil Jury instructions ("CAC") and insert party
            15        name(s) and eliminate blanks and irrelevant material. The parties/counsel shall prepare
            16        special instructions in a format ready for submission to the jury with the Instruction number,
            17        title, and text only (i.e., there should be no boxes or other indication on the printed
            18        Instruction itself as to the requesting party).
            19                              JOINT VERDICT FORM(S)
            20                      The parties/counsel shall prepare and jointly fife a proposed general verdict
            21        form or special verdict form (with Interrogatories) acceptable to all sides. Local Rule
            22        3.25(g)(8). if the parties/counsel cannot agree on a joint verdict form, each party must
            23        separately file a proposed verdict form.
            24                             JOINT EXHIBIT LIST
            25                      The parties/counsel shall prepare and flea -joint-exhibit list organized witft
-2.-    -


            28        columns Identifying each exhibit and specifying each party's evidentlary objections, if any,
            27       admission of each exhibit. The parties/counsel shall meet and confer In an effort to resolve
            28       objections to the admissIbility of each exhibit.
                                                                   Page 3 01's


                     F FIRST AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS (Effective April 16, 2018)

                                                                                                           Exhibit A
                                                                                                            Page 61
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 52 of 58 Page ID #:63




                          I.     PAGE AND LINE DESIGNATION FOR
   2                            DEPOSITION AND FORMER TESTIMONY
   3                      lithe parties/counsel intend to use deposition testimony or former trial
   4      testimony In lieu of any witness's live testimony, the parties/counsel shall meet and confer
   5     and Jointly prepare and file a chart with columns for each of the following: 1) the line and
   e      page designations of the deposition or former testimony requested for use, 2) objections,
   7     3) counter-designations, 4) any responses thereto, and 5) the Court's ruling.
   8            3.        EVIDENTIARY EXHIBITS        -




                The parties/counsel shall Jointly prepare (and be ready to temporarily lodge for
  io     inspection at the FSC) three sets of tabbed, internally paginated by document, and properly-
  ii     marked exhibits, organized numerically in three-ring binders (a set for the Court, the Judicial
  12     Assistant and the witnesses). The parties/counsel shall mark all non-documentary exhibits
  13     and insert a simple written description of the exhibit behind the corresponding numerical tab
  14     in the exhibit binder. If the parties have a Joint signed exhibit list and electronic copies of
  16     their respective exhibits, then the parties/counsel will not be required to produce exhibit
  16     binders at the FSC. However, the exhibit binders may be required by theasslgned trial
  17     Judge when the trial commences, In the absence of either a Joint signed exhibit list or
  18     electronic copies, exhibit binders will be required by all parties/counsel at the FSC.
  19            4. TRIAL BINDERS REQUIRED IN THE P1 COURTS
  20            The parties/counsel shall Jointly prepare (and be ready to temporarily lodge and
  21     include the following for Inspection at the FSC) the Trial Documents consisting of conformed
  22     copies, tabbed and organized Into three-ring binders with a table of contents that Includes
  23     the following-
  24            Tab A:          Trial Briefs (Optional)
  25            Tab B:          Motions in Limine
  26            Tab C:          Joint Statement to Be Read to the Jury
  27            Tab D:          Joint Witness List
  28 1   I/I
                                                      Page 4of8


       II FIRST AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS (Effective April 18,2018)1
                                                                                             Exhibit A
                                                                                              Page 62
Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 53 of 58 Page ID #:64




   1          Tab E:         Joint List of Jury Instructions (identifying the agreed upon and
   2   contested Instructions)
   3          Tab F:         Joint and Contested Jury Instructions
   4          Tab G:         Joint and/or Contested Verdict Form(s)
   B          Tab H:         Joint Exhibit List
   8         'Tab I:         Joint Chart of Page and Line Designation(s) for Deposition and Former
   7   Testimony
   a          Tab J:         Copies of the Current Operative Pleadings (including the operative
   9   complaint, answer, cross-complaint, if any, and answer to any cross-complaint).
  10          The parties/counsel shall organize motions in lirnine (tabbed in numerical order)
  11   behind Tab B with the opposition papers and reply papers for each' motion placed directly
  12   behind the moving papers. The parties shall organize proposed Jury Instructions behind
  13   Tab F, with the agreed upon instructions first in order followed by the contested instructions
  14   (including special instructions) submitted by each side.
  15          5.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
  16          The court has discretion to require any party/counsel who fails or refuses to comply
  17   with this Amended Standing Order to show cause why the Court should not Impose
  18   monetary, evidentlary and/or issue sanctions (Including the entry of a default or the striking
  19   of an answer).
  20

  21

  22   Dated             i&.ot8                   __________




  23
                                                  Debre K. Weintraub
                                                  Supervising Judge, Civil
  24                                              Los Angeles Superior Court
  25

  26

  27

  28

                                                   Page 50f5


       FIRST AMENDED ORDER RE FINAL STATUS CONFERENCE. PERSONAL INJURY COURTS (Effective April 18, 2018)


                                                                                          Exhibit A
                                                                                           Page 63
  Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 54 of 58 Page ID #:65




                           Superior Court of California
                             County of Los Angeles




               ALTERNATIVE DISPUTE RESOLUTION (ADR)
                      INFORMATION PACKET


               The person who files a civil lawsuit (plaintiff) must include the ADR information
               Packet with the complaint.when serving the defendant. Cross-complainants must
               serve the ADR information Packet on any new parties named to the action
               together with the cross-complaint,

               There are a number of ways to resolve civil disputes without having-to sue
               someone. These alternatives to a lawsuit are known as alternative dispute
               resolution (ADR).

               In ADR, trained, Impartial persons decide disputes or help parties decide disputes
               themselves. These persons are called neutrals. For example, In mediations, the
               neutral is the mediator. Neutrals normally are chosen by the disputing parties or by
               the court. Neutrals can help resolve disputes without having to go to court.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal, Rules of Court, rule 3.221



                                                                                                   Exhibit A
                                                                                                    Page 64
  Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 55 of 58 Page ID #:66
                                                                             /

                                  t..                                        (.


Advantages of ADR
   • Often faster than going to trial
   • Often less expensive, saving the litigants court costs, attorney's fees and exprt fees.
   • May permit more participation, allowing parties to have more control over the outcome.
   • Allows for flexibility In choice of ADR processes and resolution of the dispute.
      Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
      mutually agree to remedy.
      There are fewer, if any, court appearances. Because ADR can be faster and save money, It can reduce
      stress.

Disadvantages of ADR ADR may not be suitable for every dispute.
                          -



   • if ADR is binding, the parties normally give up most court protections, including a decision by a Judge or
      jury under formal rules of evidence and procedure, and review for legal error by an appellate court.
   • ADR may not be effective if it takes place before the parties have sufficient information to resolve the
      dispute.
   • The neutral may charge a fee for his or her services.
      If the dispute is not resolved through ADR, the parties may then have to face the usual and traditional
      costs of trial, such as attorney's fees and expert fees.


The Most Common Types of ADR

    • Mediation

        In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
        of their dispute. Unlike lawsuits or some other types of ADR, the parties, rather than the mediator,
        decide how the dispute is to be resolved.

            •   Mediation is particularly effective when the parties have a continuing relationship, like
                neighbors or business people. Mediation is also very effective where personal feelings are
                getting in the way of a resolution. This is because mediation normally gives the parties a chance
                to express their feelings and find out how the other sees things.

            •   Mediation may not be effective when one party is unwilling to cooperate or compromise or
                when one of the parties has a significant advantage in power over the other. Therefore, it may
                not be a good choice lithe parties have a history of abuse or victimization.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                     Pane 2 of 4

                                                                                                  Exhibit A
                                                                                                   Page 65
  Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 56 of 58 Page ID #:67




                 Arbitration

                 In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each
                 side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                 trial, and the rules of evidence may be relaxed. Arbitration may be either "binding" or "non-
                 binding." Binding arbitration means the parties waive their right to a trial and agree to accept
                 the arbitrator's decision as final. Non-binding arbitration means that the parties are free to
                 request a trial If they reject the arbitrator's decision.

                 Arbitration Is best for cases where the parties want another person to decide the outcome of
                 their dispute for them but would like to avoid the formality, time, and expense of a trial, it may
                 also be appropriate for complex matters where the parties want a decision-maker who has
                 training or experience In the subject matter of the dispute.


                 Mandatory Settlement Conference (MSC)

                Settlement Conferences are appropriate In any case where settlement Is an option.
                Mandatory Settlement Conferences are ordered by the Court and are often held near the date
                a case is set for trial. The parties and their attorneys meet with a judge who devotes his or her
                time exclusively to preside over the MSC. The judge does not make a decision in the case but
                assists the parties In evaluating the strengths and weaknesses of the case and in negotiating a
                settlement.

                The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program is free of
                charge and staffed by experienced sitting civil judges who devote their time exclusively to
                presiding over MSCs. The judges participating In the judicial MSC program and their locations
                are Identified In the List of Settlement Officers found on the Los Angeles Superior Court website
                at http://www.lacourt.org/. This program is available In general jurisdiction cases with
                represented parties from Independent calendar (IC) and Central Civil West (CCW) courtrooms.
                In addition, on an ad hoc basis, personal Injury cases may be referred to the program on the
                eve of trial by the personal Injury master calendar courts in the Stanley Mosk Courthouse or the
                asbestos calendar court in CCW.

                In order to access the Los Angeles Superior Court MSC Program the judge In the IC courtroom,
                the CCW Courtroom or the personal Injury master calendar courtroom must refer the parties to
                the program. Further, all parties must complete the-information requested In the Settlement
                Conference intake Form and email the completed form to mscdept18@lacourt.org.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3.221

                                                      Page 3 o14


                                                                                                    Exhibit A
                                                                                                     Page 66
 Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 57 of 58 Page ID #:68




Additional Information

To locate a dispute resolution program or neutral In your community:

    •   Contact the California Department of Consumer Affairs (vww.dca.ca.gov ) Consumer information
        Center toil free at 800-952-5210, or;
    •   Contact the local bar association (http://www.iacba.org/) or;
    •   Look In a telephone directory or search online for "mediators; or "arbitrators."

There may be a charge for services provided by private arbitrators and mediators.



A list of approved State Bar Approved Mandatory Fee Arbitration programs Is available at
http://calbar.ca.gov/Attorneys/MemberSeMces/FeeArbitrptlon/Approvedprograms.aspx#g



To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
call a Contract Provider agency directly. A list of current Contract Provider agencies in Los Angeles County is
available at the link below.

http://css.lacounty.gov/programs/dispute-resoiutlon-program-drp/



                                  County of Los Angeles Dispute Resolution Program
                                          3175 West 6th Street, Room 406
                                             Los Angeles, CA 90020-1798
                                                 TEL: (213) 738-2621
                                                 FAX: (213) 386-3995




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rules of Court, rule 3,221

                                                     Page 4 of 4


                                                                                               Exhibit A
                                                                                                Page 67
     Case 2:19-cv-01893-VAP-AGR Document 1-1 Filed 03/14/19 Page 58 of 58 Page ID #:69
                                                                                                     co.PY
                                         ERIOR COURT OF CALIFORNIA
                                         COUNTY OF LOS ANGELES


                         111 North Hill Street, Stanley Mosk Courthouse

                              Eugene Harrison


                              lnfosys Technologies Limited


                                                   CIVIL DEPOSIT

       CLERK: PREPARE A FORM FOR EACH DEPOSITOR PAYING SEPARATELY

       PLEASE REPORT TO THE CLERKS OFFICE/CASHIER:
       0  Room 102, Central Civil Clerk's Office Room                                  0 Department Number____________
       -       Distribution Codes                                   Mu Due       -        Olsirlbution Codes                                 Am( Due
s
hi
                                                                                                   DEPOSIT IN TRUST
       ri-    251    DAILY JURY FEES
                               Dates:_____________________
                                                                                 -          74


                         day(s)_________


               72    JURY FEES                                     150.00                  101    FIRST PAPERS-
       Ij            Trial Dale:                                                                  GENERAL JURISDICTION
                                         150.00
                     (Initial Deposit) $                           ____________ -

                     REPORTERS FEES                                                        101    FIRST PAPERS-LIMITED OVER $10000
              s
                                                                                               With declaration Limited to $10,000
                     Dates:________________________                                        141 (per B&P 6322.1(0))
                       of It day(s)                 4
                     Full Day                                                     0        130    Limited to $10000

       j      721    SANCTIONS ORDERED ON

                     Date:______________
                                                                                  0        211    RECLASSIFICATION FEE



              213 MOTIONS/APPLICATION TO CONT. HEARING                                     150    COMPLEX LITIGATION TRIAUPLAINTIFF

              200 MOTIONS/APPLICATION TO CONT.TRIAL                          '    0         151   COMPLEX LITIGATION TRIAL/DEFENDANT

                     Other:
                                                                                                          Credit Card
                To be paid via:   .   0 Cash          ciCheck   CertifIed Check/Money Order

                                               On or Before                      Forthwith

                Paymont will be made by R Plaintiff                               n Defendant______________________
                                                                    JOHN A. CLARKE, Executive Officer/Cleric
                       DATE Nov15,2018                             BY:
                                                                                      uepuIy uterk
                                                                                  -

                                          TO BE COMPLETED BY                                                                    VALIDATION

              Depositor's Name: David Feldman

              fl Plaintiff In Pro Per flDefendant In Pro Per
                                         X Plaintiff EugeneHarrison
                    Counsel for          n
                                                            Name or Party

                                         El Defendant  Name of Party
             Address ofdepositor 100 Wilshire Boulevard, Suite 700
                                      birSol
                                       Santa Monica, CA 90401


           CIV 083 03.04 (Rev. 05/06)                                             CIVIL DEPOSIT
           LASC Approved                                         Distribution: Original Case File Copy-Customer
                                                                                      -




                                                                                                                                      Exhibit A
                                                                                                                                       Page 68
